
	
		II
		Calendar No. 222
		110th CONGRESS
		1st Session
		S. 1538
		[Report No. 110–75]
		[Report No. 110–92]
		IN THE SENATE OF THE UNITED STATES
		
			May 31, 2007
			Mr. Rockefeller, from
			 the Select Committee on
			 Intelligence, reported under authority of the order of the
			 Senate of May 25, 2007, the following original bill; which was read twice and
			 placed on the calendar
		
		
			June 4, 2007
			Referred to the Committee on Armed Services pursuant to
			 section 3(b) of S. Res. 400, 94th Congress, as amended by S. Res. 445, 108th
			 Congress, for a period not to exceed 10 days of session
		
		
			June 15, 2007
			 Referred to the Committee on Armed Services pursuant to
			 S. Res. 445, 108th Congress, for an additional 5 days of sesssion
		
		
			June 26, 2007
			Reported by Mr. Levin,
			 with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To authorize appropriations for fiscal year 2008 for the
		  intelligence and intelligence-related activities of the United States
		  Government, the Intelligence Community Management Account, and the Central
		  Intelligence Agency Retirement and Disability System, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Intelligence Authorization Act for Fiscal Year
			 2008.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—INTELLIGENCE ACTIVITIES
					Sec. 101. Authorization of appropriations.
					Sec. 102. Classified schedule of authorizations.
					Sec. 103. Personnel level adjustments.
					Sec. 104. Intelligence Community Management
				Account.
					Sec. 105. Incorporation of reporting requirements.
					Sec. 106. Development and acquisition program.
					Sec. 107. Availability to public of certain intelligence
				funding information.
					TITLE II—CENTRAL INTELLIGENCE AGENCY RETIREMENT AND DISABILITY
				SYSTEM
					Sec. 201. Authorization of appropriations.
					Sec. 202. Technical modification to mandatory retirement
				provision of Central Intelligence Agency Retirement Act.
					TITLE III—INTELLIGENCE AND GENERAL INTELLIGENCE COMMUNITY
				MATTERS
					Sec. 301. Increase in employee compensation and benefits
				authorized by law.
					Sec. 302. Restriction on conduct of intelligence
				activities.
					Sec. 303. Clarification of definition of intelligence community
				under the National Security Act of 1947.
					Sec. 304. Delegation of authority for travel on common carriers
				for intelligence collection personnel.
					Sec. 305. Modification of availability of funds for different
				intelligence activities.
					Sec. 306. Increase in penalties for disclosure of undercover
				intelligence officers and agents.
					Sec. 307. Extension to intelligence community of authority to
				delete information about receipt and disposition of foreign gifts and
				decorations.
					Sec. 308. Public Interest Declassification Board.
					Sec. 309. Enhanced flexibility in non-reimbursable details to
				elements of the intelligence community.
					Sec. 310. Director of National Intelligence report on
				compliance with the Detainee Treatment Act of 2005 and related provisions of
				the Military Commissions Act of 2006.
					Sec. 311. Terms of service of Program Manager for the
				Information Sharing Environment and the Information Sharing
				Council.
					Sec. 312. Improvement of notification of Congress regarding
				intelligence activities of the United States Government.
					Sec. 313. Additional limitation on availability of funds for
				intelligence and intelligence-related activities.
					Sec. 314. Vulnerability assessments of major
				systems.
					Sec. 315. Annual personnel level assessments for the
				intelligence community.
					Sec. 316. Business enterprise architecture and business system
				modernization for the intelligence community.
					Sec. 317. Reports on the acquisition of major
				systems.
					Sec. 318. Excessive cost growth of major systems.
					Sec. 319. Submittal to Congress of certain court orders under
				the Foreign Intelligence Surveillance Act of 1978.
					Sec. 320. Submittal to Congress of certain President's Daily
				Briefs on Iraq.
					Sec. 321. National intelligence estimate on global climate
				change.
					Sec. 322. Repeal of certain reporting requirements.
					TITLE IV—MATTERS RELATING TO ELEMENTS OF THE INTELLIGENCE
				COMMUNITY
					Subtitle A—Office of the Director of National
				Intelligence
					Sec. 401. Requirements for accountability reviews by the
				Director of National Intelligence.
					Sec. 402. Additional authorities of the Director of National
				Intelligence on intelligence information sharing.
					Sec. 403. Modification of limitation on delegation by the
				Director of National Intelligence of the protection of intelligence sources and
				methods.
					Sec. 404. Additional administrative authority of the Director
				of National Intelligence.
					Sec. 405. Enhancement of authority of the Director of National
				Intelligence for flexible personnel management among the elements of the
				intelligence community.
					Sec. 406. Clarification of limitation on co-location of the
				Office of the Director of National Intelligence.
					Sec. 407. Additional duties of the Director of Science and
				Technology of the Office of the Director of National Intelligence.
					Sec. 408. Title of Chief Information Officer of the
				Intelligence Community.
					Sec. 409. Reserve for Contingencies of the Office of the
				Director of National Intelligence.
					Sec. 410. Inspector General of the Intelligence
				Community.
					Sec. 411. Leadership and location of certain offices and
				officials.
					Sec. 412. National Space Intelligence Office.
					Sec. 413. Operational files in the Office of the Director of
				National Intelligence.
					Sec. 414. Repeal of certain authorities relating to the Office
				of the National Counter-intelligence Executive.
					Sec. 415. Inapplicability of
				Federal Advisory Committee Act to
				advisory committees of the Office of the Director of National
				Intelligence.
					Sec. 416. Membership of the Director of
				National Intelligence on the Transportation Security Oversight
				Board.
					Sec. 417. Applicability of the Privacy Act
				to the Director of National Intelligence and the Office of the Director of
				National Intelligence.
					Subtitle B—Central Intelligence
				Agency
					Sec. 421. Director and Deputy Director of
				the Central Intelligence Agency.
					Sec. 422. Inapplicability to Director of
				the Central Intelligence Agency of requirement for annual report on progress in
				auditable financial statements.
					Sec. 423. Additional functions and
				authorities for protective personnel of the Central Intelligence
				Agency.
					Sec. 424. Technical amendments relating to
				titles of certain Central Intelligence Agency positions.
					Sec. 425. Availability of the Executive
				Summary of the report on Central Intelligence Agency accountability regarding
				the terrorist attacks of September 11, 2001.
					Sec. 426. Director of National
				Intelligence report on retirement benefits for former employees of Air
				America.
					Subtitle C—Defense Intelligence
				Components
					Sec. 431. Enhancements of National
				Security Agency training program.
					Sec. 432. Codification of authorities of
				National Security Agency protective personnel.
					Sec. 433. Inspector general
				matters.
					Sec. 434. Confirmation of appointment of
				heads of certain components of the intelligence community.
					Sec. 435. Clarification of national
				security missions of National Geospatial-Intelligence Agency for analysis and
				dissemination of certain intelligence information.
					Sec. 436. Security clearances in the
				National Geospatial-Intelligence Agency.
					Subtitle D—Other Elements
					Sec. 441. Clarification of inclusion of
				Coast Guard and Drug Enforcement Administration as elements of the intelligence
				community.
					Sec. 442. Clarifying amendments relating
				to Section 105 of the Intelligence
				Authorization Act for Fiscal Year 2004.
					TITLE V—OTHER MATTERS
					Sec. 501. Technical amendments to the
				National Security Act of 1947.
					Sec. 502. Technical clarification of
				certain references to Joint Military Intelligence Program and Tactical
				Intelligence and Related Activities.
					Sec. 503. Technical amendments to the
				Intelligence Reform and Terrorism Prevention Act of 2004.
					Sec. 504. Technical amendments to title
				10, United States Code, arising from enactment
				of the Intelligence Reform and Terrorism Prevention Act of 2004.
					Sec. 505. Technical amendment to the
				Central Intelligence Agency Act of 1949.
					Sec. 506. Technical amendments relating to
				the multiyear National Intelligence Program.
					Sec. 507. Technical amendments to the
				Executive Schedule.
					Sec. 508. Technical amendments relating to
				redesignation of the National Imagery and Mapping Agency as the National
				Geospatial-Intelligence Agency.
					Sec. 509. Other technical amendments
				relating to responsibility of the Director of National Intelligence as head of
				the intelligence community.
				
			IINTELLIGENCE
			 ACTIVITIES
			101.Authorization
			 of appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2008 for the conduct of
			 the intelligence and intelligence-related activities of the following elements
			 of the United States Government:
				(1)The Office of the
			 Director of National Intelligence.
				(2)The Central
			 Intelligence Agency.
				(3)The Department of
			 Defense.
				(4)The Defense
			 Intelligence Agency.
				(5)The National
			 Security Agency.
				(6)The Department of
			 the Army, the Department of the Navy, and the Department of the Air
			 Force.
				(7)The Department of
			 State.
				(8)The Department of
			 the Treasury.
				(9)The Department of
			 Energy.
				(10)The Department
			 of Justice.
				(11)The Federal
			 Bureau of Investigation.
				(12)The National
			 Reconnaissance Office.
				(13)The National
			 Geospatial-Intelligence Agency.
				(14)The Coast
			 Guard.
				(15)The Department
			 of Homeland Security.
				(16)The Drug
			 Enforcement Administration.
				102.Classified
			 schedule of authorizations
				(a)Specifications
			 of Amounts and Personnel levelsThe amounts authorized to be
			 appropriated under section 101, and the authorized personnel levels (expressed
			 as full-time equivalent positions) as of September 30, 2008, for the conduct of
			 the intelligence and intelligence-related activities of the elements listed in
			 such section, are those specified in the classified Schedule of Authorizations
			 prepared to accompany the conference report on the bill ___ of the One Hundred
			 Tenth Congress.
				(b)Availability of
			 Classified Schedule of AuthorizationsThe Schedule of
			 Authorizations shall be made available to the Committees on Appropriations of
			 the Senate and House of Representatives and to the President. The President
			 shall provide for suitable distribution of the Schedule, or of appropriate
			 portions of the Schedule, within the executive branch.
				103.Personnel
			 level adjustments
				(a)Authority for
			 AdjustmentsWith the approval of the Director of the Office of
			 Management and Budget, the Director of National Intelligence may authorize
			 employment of civilian personnel in excess of the number of authorized
			 full-time equivalent positions for fiscal year 2008 under section 102 when the
			 Director of National Intelligence determines that such action is necessary to
			 the performance of important intelligence functions, except that the number of
			 personnel employed in excess of the number authorized under such section may
			 not, for any element of the intelligence community, exceed 5 percent of the
			 number of civilian personnel authorized under such section for such
			 element.
				(b)Authority for
			 conversion of activities performed by contractorsIn addition to
			 the authority in subsection (a), upon a determination by the head of an element
			 in the intelligence community that activities currently being performed by
			 contractor employees should be performed by government employees, the
			 concurrence of the Director of National Intelligence in such determination, and
			 the approval of the Director of the Office of Management and Budget, the
			 Director of National Intelligence may authorize employment of additional
			 full-time equivalent personnel in such element of the intelligence community
			 equal to the number of full-time equivalent contractor employees performing
			 such activities.
				(c)Notice to
			 intelligence committeesThe Director of National Intelligence
			 shall notify the Select Committee on Intelligence of the Senate and the
			 Permanent Select Committee on Intelligence of the House of Representatives in
			 writing at least 15 days before each exercise of the authority in subsection
			 (a) or (b).
				104.Intelligence
			 Community Management Account
				(a)Authorization
			 of AppropriationsThere is authorized to be appropriated for the
			 Intelligence Community Management Account of the Director of National
			 Intelligence for fiscal year 2008 the sum of $715,076,000. Within such amount,
			 funds identified in the classified Schedule of Authorizations referred to in
			 section 102(a) for advanced research and development shall remain available
			 until September 30, 2009.
				(b)Authorized
			 Personnel LevelsThe elements within the Intelligence Community
			 Management Account of the Director of National Intelligence are authorized 1768
			 full-time equivalent personnel as of September 30, 2008. Personnel serving in
			 such elements may be permanent employees of the Intelligence Community
			 Management Account or personnel detailed from other elements of the United
			 States Government.
				(c)Construction of
			 authoritiesThe authorities available to the Director of National
			 Intelligence under section 103 are also available to the Director for the
			 adjustment of personnel levels in elements within the Intelligence Community
			 Management Account.
				(d)Classified
			 Authorizations
					(1)Authorization
			 of appropriationsIn addition to amounts authorized to be
			 appropriated for the Intelligence Community Management Account by subsection
			 (a), there are also authorized to be appropriated for the Intelligence
			 Community Management Account for fiscal year 2008 such additional amounts as
			 are specified in the classified Schedule of Authorizations referred to in
			 section 102(a). Such additional amounts for research and development shall
			 remain available until September 30, 2009.
					(2)Authorization
			 of personnelIn addition to the personnel authorized by
			 subsection (b) for elements of the Intelligence Community Management Account as
			 of September 30, 2008, there are also authorized such additional personnel for
			 such elements as of that date as are specified in the classified Schedule of
			 Authorizations.
					105.Incorporation
			 of reporting requirements
				(a)In
			 GeneralEach requirement to submit a report to the congressional
			 intelligence committees that is included in the joint explanatory statement to
			 accompany the conference report on the bill ___ of the One Hundred Tenth
			 Congress, or in the classified annex to this Act, is hereby incorporated into
			 this Act, and is hereby made a requirement in law.
				(b)Congressional
			 Intelligence Committees DefinedIn this section, the term
			 congressional intelligence committees means—
					(1)the Select
			 Committee on Intelligence of the Senate; and
					(2)the Permanent
			 Select Committee on Intelligence of the House of Representatives.
					106.Development
			 and acquisition programOf the
			 funds appropriated for the National Intelligence Program for fiscal year 2008,
			 and of funds currently available for obligation for any prior fiscal year, the
			 Director of National Intelligence shall transfer not less than the amount
			 specified in the classified annex to the Office of the Director of National
			 Intelligence to fund the development and acquisition of the program specified
			 in the classified annex. The funds as so transferred shall be available without
			 fiscal year limitation.
			107.Availability
			 to public of certain intelligence funding information
				(a)Amounts
			 Requested Each Fiscal YearThe President shall disclose to the
			 public for each fiscal year after fiscal year 2008 the aggregate amount of
			 appropriations requested by the President for such fiscal year for the National
			 Intelligence Program.
				(b)Amounts
			 Authorized and Appropriated Each Fiscal YearCongress shall
			 disclose to the public for each fiscal year after fiscal year 2007 the
			 aggregate amount of funds authorized to be appropriated, and the aggregate
			 amount of funds appropriated, by Congress for such fiscal year for the National
			 Intelligence Program.
				IICENTRAL
			 INTELLIGENCE AGENCY RETIREMENT AND DISABILITY SYSTEM
			201.Authorization
			 of appropriationsThere is
			 authorized to be appropriated for the Central Intelligence Agency Retirement
			 and Disability Fund for fiscal year 2008 the sum of $262,500,000.
			202.Technical
			 modification to mandatory retirement provision of Central Intelligence Agency
			 Retirement ActSection
			 235(b)(1)(A) of the Central Intelligence Agency Retirement Act (50 U.S.C.
			 2055(b)(1)(A)) is amended by striking receiving compensation under the
			 Senior Intelligence Service pay schedule at the rate and inserting
			 who is at the Senior Intelligence Service rank.
			IIIINTELLIGENCE
			 AND GENERAL INTELLIGENCE COMMUNITY MATTERS
			301.Increase in
			 employee compensation and benefits authorized by lawAppropriations authorized by this Act for
			 salary, pay, retirement, and other benefits for Federal employees may be
			 increased by such additional or supplemental amounts as may be necessary for
			 increases in such compensation or benefits authorized by law.
			302.Restriction on
			 conduct of intelligence activitiesThe authorization of appropriations by this
			 Act shall not be deemed to constitute authority for the conduct of any
			 intelligence activity which is not otherwise authorized by the Constitution or
			 the laws of the United States.
			303.Clarification
			 of definition of intelligence community under the National Security Act of
			 1947Subparagraph (L) of
			 section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)) is
			 amended by striking other the second place it appears.
			304.Delegation of
			 authority for travel on common carriers for intelligence collection
			 personnel
				(a)Delegation of
			 AuthoritySection 116(b) of the National Security Act of 1947 (50
			 U.S.C. 404k(b)) is amended—
					(1)by inserting
			 (1) before The Director;
					(2)in paragraph (1),
			 by striking may only delegate and all that follows and inserting
			 may delegate the authority in subsection (a) to the head of any other
			 element of the intelligence community.; and
					(3)by adding at the
			 end the following new paragraph:
						
							(2)The head of an element of the
				intelligence community to whom the authority in subsection (a) is delegated
				pursuant to paragraph (1) may further delegate such authority to such senior
				officials of such element as are specified in guidelines prescribed by the
				Director of National Intelligence for purposes of this
				paragraph.
							.
					(b)Submittal of
			 Guidelines to CongressNot later than six months after the date
			 of the enactment of this Act, the Director of National Intelligence shall
			 prescribe and submit to the congressional intelligence committees the
			 guidelines referred to in paragraph (2) of section 116(b) of the National
			 Security Act of 1947, as added by subsection (a).
				(c)Congressional
			 Intelligence Committees DefinedIn this section, the term
			 congressional intelligence committees means—
					(1)the Select
			 Committee on Intelligence of the Senate; and
					(2)the Permanent
			 Select Committee on Intelligence of the House of Representatives.
					305.Modification
			 of availability of funds for different intelligence activitiesSubparagraph (B) of section 504(a)(3) of the
			 National Security Act of 1947 (50 U.S.C. 414(a)(3)) is amended to read as
			 follows:
				
					(B)the use of such funds for such
				activity supports an emergent need, improves program effectiveness, or
				increases efficiency;
				and
					.
			306.Increase in
			 penalties for disclosure of undercover intelligence officers and
			 agents
				(a)Disclosure of
			 Agent After Access to Information Identifying AgentSubsection
			 (a) of section 601 of the National Security Act of 1947 (50 U.S.C. 421) is
			 amended by striking ten years and inserting 15
			 years.
				(b)Disclosure of
			 Agent After Access to Classified InformationSubsection (b) of
			 such section is amended by striking five years and inserting
			 ten years.
				307.Extension to
			 intelligence community of authority to delete information about receipt and
			 disposition of foreign gifts and decorationsParagraph (4) of section 7342(f) of title 5,
			 United States Code, is amended to read as follows:
				
					(4)(A)In transmitting such
				listings for an element of the intelligence community, the head of such element
				may delete the information described in subparagraphs (A) and (C) of paragraphs
				(2) and (3) if the head of such element certifies in writing to the Secretary
				of State that the publication of such information could adversely affect United
				States intelligence sources or methods.
						(B)Any information not provided to the
				Secretary of State pursuant to the authority in subparagraph (A) shall be
				transmitted to the Director of National Intelligence.
						(C)In this paragraph, the term
				element of the intelligence community means an element of the
				intelligence community listed in or designated under section 3(4) of the
				National Security Act of 1947 (50 U.S.C.
				401a(4)).
						.
			308.Public
			 Interest Declassification BoardThe Public Interest Declassification Act of
			 2000 (50 U.S.C. 435 note) is amended—
				(1)in section
			 704(e)—
					(A)by striking
			 If requested and inserting the following:
						
							(1)In
				generalIf requested
							;
				and
					(B)by adding at the
			 end the following:
						
							(2)Authority of
				boardUpon receiving a congressional request described in section
				703(b)(5), the Board may conduct the review and make the recommendations
				described in that section, regardless of whether such a review is requested by
				the President.
							(3)ReportingAny
				recommendations submitted to the President by the Board under section
				703(b)(5), shall be submitted to the chairman and ranking member of the
				committee of Congress that made the request relating to such
				recommendations.
							;
				and
					(2)in section
			 710(b), by striking 8 years after the date of the enactment of this
			 Act and inserting on December 31, 2012.
				309.Enhanced
			 flexibility in non-reimbursable details to elements of the intelligence
			 community
				(a)In
			 generalExcept as provided in
			 section 113 of the National Security Act of 1947 (50 U.S.C. 404h) and section
			 904(g)(2) of the Counterintelligence Enhancement Act of 2002 (title IX of
			 Public Law 107–306; 50 U.S.C. 402c(g)(2)) and notwithstanding any other
			 provision of law, in any fiscal year after fiscal year 2007 an officer or
			 employee of the United States or member of the Armed Forces may be detailed to
			 the staff of an element of the intelligence community funded through the
			 Community Management Account from another element of the United States
			 Government on a reimbursable or non-reimbursable basis, as jointly agreed to by
			 the Director of National Intelligence and the head of the detailing element (or
			 the designees of such officials), for a period not to exceed three
			 years.
				(b)Element of the
			 intelligence community definedIn this section, the term
			 element of the intelligence community means an element of the
			 intelligence community listed in or designated under section 3(4) of the
			 National Security Act of 1947 (50 U.S.C. 401a(4)).
				310.Director of
			 National Intelligence report on compliance with the Detainee Treatment Act of
			 2005 and related provisions of the Military Commissions Act of 2006
				(a)Report
			 RequiredNot later than September 1, 2007, the Director of
			 National Intelligence shall submit to the
			 congressional
			 intelligence committeesappropriate committees of
			 Congress a comprehensive report on all measures taken by the
			 Office of the Director of National Intelligence and by each element, if any, of
			 the intelligence community with relevant responsibilities to comply with the
			 provisions of the Detainee Treatment Act of 2005 (title X of division A of
			 Public Law 109–148) and related provisions of the Military Commissions Act of
			 2006 (Public Law 109–366).
				(b)ElementsThe
			 report required by subsection (a) shall include the following:
					(1)A description of
			 the detention or interrogation methods, if any, that have been determined to
			 comply with section 1003 of the Detainee Treatment Act of 2005 (119 Stat. 2739;
			 42 U.S.C. 2000dd) and section 6 of the Military Commissions Act of 2006 (120
			 Stat. 2632; 18 U.S.C. 2441 note) (including the amendments made by such section
			 6), and, with respect to each such method—
						(A)an identification
			 of the official making such determination; and
						(B)a statement of
			 the basis for such determination.
						(2)A description of
			 the detention or interrogation methods, if any, whose use has been discontinued
			 pursuant to the Detainee Treatment Act of 2005 or the Military Commission Act
			 of 2006, and, with respect to each such method—
						(A)an identification
			 of the official making the determination to discontinue such method; and
						(B)a statement of
			 the basis for such determination.
						(3)A description of
			 any actions that have been taken to implement section 1004 of the Detainee
			 Treatment Act of 2005 (119 Stat. 2740; 42 U.S.C. 2000dd–1), and, with respect
			 to each such action—
						(A)an identification
			 of the official taking such action; and
						(B)a statement of
			 the basis for such action.
						(4)Any other matters
			 that the Director considers necessary to fully and currently inform the
			 congressional
			 intelligence committeesappropriate committees of
			 Congress about the implementation of the Detainee Treatment Act
			 of 2005 and related provisions of the Military Commissions Act of 2006.
					(5)An appendix
			 containing—
						(A)all guidelines
			 for the application of the Detainee Treatment Act of 2005 and related
			 provisions of the Military Commissions Act of 2006 to the detention or
			 interrogation activities, if any, of any element of the intelligence community;
			 and
						(B)all legal
			 justifications of any office or official of the Department of Justice about the
			 meaning or application of Detainee Treatment Act of 2005 or related provisions
			 of the Military Commissions Act of 2006 with respect to the detention or
			 interrogation activities, if any, of any element of the intelligence
			 community.
						(c)FormThe
			 report required by subsection (a) shall be submitted in classified form.
				(d)DefinitionsIn
			 this section:
					(1)The term
			 congressional intelligence committees means—
						(A)the Select
			 Committee on Intelligence of the Senate; and
						(B)the Permanent
			 Select Committee of the House of Representatives.
						(1)The term
			 appropriate committees of Congress means—
						(A)the Committee on Armed
			 Services and the Select Committee on Intelligence of the Senate; and
						(B)the Committee on Armed
			 Services and the Permanent Select Committee on Intelligence of the House of
			 Representatives.
						(2)The term
			 element of the intelligence community means the elements of the
			 intelligence community specified in or designated under section 3(4) of the
			 National Security Act of 1947 (50 U.S.C. 401a(4)).
					311.Terms of
			 service of Program Manager for the Information Sharing Environment and the
			 Information Sharing CouncilSection 1016 of the National Security
			 Intelligence Reform Act of 2004 (title I of Public Law 108–458; 6 U.S.C. 485)
			 is amended—
				(1)in subsection (f)(1), by striking
			 during the two-year period beginning on the date of designation under
			 this paragraph unless sooner and inserting until;
			 and
				(2)in subsection
			 (g)(1), by striking during the two-year period beginning on the date of
			 the initial designation of the program manager by the President under
			 subsection (f)(1), unless sooner and inserting
			 until.
				312.Improvement of
			 notification of Congress regarding intelligence activities of the United States
			 Government
				(a)Notice on
			 information not disclosed
					(1)In
			 generalSection 502 of the National Security Act of 1947 (50
			 U.S.C. 413a) is amended—
						(A)by redesignating
			 subsections (b) and (c) as subsections (c) and (d), respectively; and
						(B)by inserting
			 after subsection (a) the following new subsection (b):
							
								(b)Notice on
				information not disclosed
									(1)If the Director
				of National Intelligence or the head of a department, agency, or other entity
				of the United States Government does not provide information required by
				subsection (a) in full or to all the members of the congressional intelligence
				committees, and requests that such information not be provided, the Director
				shall, in a timely fashion, notify such committees of the determination not to
				provide such information in full or to all members of such committees. Such
				notice shall be submitted in writing in a classified form, include a statement
				of the reasons for such determination and description that provides the main
				features of the intelligence activities covered by such determination, and
				contain no restriction on access to this notice by all members of the
				committee.
									(2)Nothing in this
				subsection shall be construed as authorizing less than full and current
				disclosure to all the members of the Select Committee on Intelligence of the
				Senate and the Permanent Select Committee on Intelligence of the House of
				Representatives of any information necessary to keep all the members of such
				committees fully and currently informed on all intelligence activities covered
				by this
				section.
									.
						(2)Conforming
			 amendmentSubsection (d) of such section, as redesignated by
			 paragraph (1)(A) of this subsection, is amended by striking subsection
			 (b) and inserting subsections (b) and (c).
					(b)Reports and
			 notice on covert actions
					(1)Form and
			 content of certain reportsSubsection (b) of section 503 of such
			 Act (50 U.S.C. 413b) is amended—
						(A)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
						(B)by inserting
			 (1) after (b); and
						(C)by adding at the
			 end the following new paragraph:
							
								(2)Any report
				relating to a covert action that is submitted to the congressional intelligence
				committees for the purposes of paragraph (1) shall be in writing, and shall
				contain the following:
									(A)A concise
				statement of any facts pertinent to such report.
									(B)An explanation of
				the significance of the covert action covered by such
				report.
									.
						(2)Notice on
			 information not disclosedSubsection (c) of such section is
			 amended by adding at the end the following new paragraph:
						
							(5)If the Director
				of National Intelligence or the head of a department, agency, or other entity
				of the United States Government does not provide information required by
				subsection (b) in full or to all the members of the congressional intelligence
				committees, and requests that such information not be so provided, the Director
				shall, in a timely fashion, notify such committees of the determination not to
				provide such information in full or to all members of such committees. Such
				notice shall be submitted in writing in a classified form, include a statement
				of the reasons for such determination and a description that provides the main
				features of the covert action covered by such determination, and contain no
				restriction on access to this notice by all members of the
				committee.
							.
					(3)Modification of
			 nature of change of covert action triggering notice
			 requirementsSubsection (d) of such section is amended by
			 striking significant the first place it appears.
					313.Additional
			 limitation on availability of funds for intelligence and intelligence-related
			 activitiesSection 504 of the
			 National Security Act of 1947 (50 U.S.C. 414) is amended—
				(1)in subsection
			 (a), by inserting the congressional intelligence committees have been
			 fully and currently informed of such activity and if after only
			 if;
				(2)by redesignating
			 subsections (b), (c), (d), and (e) as subsections (c), (d), (e), and (f),
			 respectively; and
				(3)by inserting
			 after subsection (a) the following new subsection (b):
					
						(b)In any case in
				which notice to the congressional intelligence committees on an intelligence or
				intelligence-related activity is covered by section 502(b), or in which notice
				to the congressional intelligence committees on a covert action is covered by
				section 503(c)(5), the congressional intelligence committees shall be treated
				as being fully and currently informed on such activity or covert action, as the
				case may be, for purposes of subsection (a) if the requirements of such section
				502(b) or 503(c)(5), as applicable, have been
				met.
						.
				314.Vulnerability
			 assessments of major systems
				(a)In
			 generalTitle V of the National Security Act of 1947 (50 U.S.C.
			 413 et seq.) is amended by inserting after section 506A the following new
			 section:
					
						506B.Vulnerability assessments of major
		  systems(a)Initial vulnerability
				assessmentsThe Director of National Intelligence shall conduct
				an initial vulnerability assessment for any major system and its items of
				supply, that is proposed for inclusion in the National Intelligence Program.
				The initial vulnerability assessment of a major system and its items of supply
				shall, at a minimum, use an analysis-based approach to—
								(1)identify
				applicable vulnerabilities;
								(2)define
				exploitation potential;
								(3)examine the
				system's potential effectiveness;
								(4)determine overall
				vulnerability; and
								(5)make
				recommendations for risk reduction.
								(b)Subsequent
				vulnerability assessments(1)The Director of
				National Intelligence shall conduct subsequent vulnerability assessments of
				each major system and its items of supply within the National Intelligence
				Program—
									(A)periodically throughout the life-span
				of the major system;
									(B)whenever the Director determines that
				a change in circumstances warrants the issuance of a subsequent vulnerability
				assessment; or
									(C)upon the request of a congressional
				intelligence committee.
									(2)Any subsequent vulnerability
				assessment of a major system and its items of supply shall, at a minimum, use
				an analysis-based approach and, if applicable, a testing-based approach, to
				monitor the exploitation potential of such system and reexamine the factors
				described in paragraphs (1) through (5) of subsection (a).
								(c)Major system
				managementThe Director of National Intelligence shall give due
				consideration to the vulnerability assessments prepared for a given major
				system when developing and determining the annual consolidated National
				Intelligence Program budget.
							(d)Congressional
				oversight(1)The Director of
				National Intelligence shall provide to the congressional intelligence
				committees a copy of each vulnerability assessment conducted under subsection
				(a) or (b) not later than 10 days after the date of the completion of such
				assessment.
								(2)The Director of National Intelligence
				shall provide the congressional intelligence committees with a proposed
				schedule for subsequent vulnerability assessments of a major system under
				subsection (b) when providing such committees with the initial vulnerability
				assessment under subsection (a) of such system as required by subsection
				(d).
								(e)DefinitionsIn
				this section:
								(1)The term
				items of supply—
									(A)means any
				individual part, component, subassembly, assembly, or subsystem integral to a
				major system, and other property which may be replaced during the service life
				of the major system, including spare parts and replenishment parts; and
									(B)does not include
				packaging or labeling associated with shipment or identification of
				items.
									(2)The term
				major system has the meaning given that term in section
				506A(e).
								(3)The term
				vulnerability assessment means the process of identifying and
				quantifying vulnerabilities in a major system and its items of
				supply.
								.
				(b)Clerical
			 amendmentThe table of contents in the first section of the
			 National Security Act of 1947 is amended by inserting after the item relating
			 to section 506A the following:
					
						
							Sec. 506B. Vulnerability assessments of major
				systems.
						
						.
				315.Annual
			 personnel level assessments for the intelligence community
				(a)In
			 generalTitle V of the
			 National Security Act of 1947 (50 U.S.C. 413 et seq.), as amended by section
			 314, is further amended by inserting after section 506B, as added by section
			 314(a), the following new section:
					
						506C.Annual personnel level assessments for the intelligence
		  community(a)Requirement to
				provideThe Director of
				National Intelligence shall, in consultation with the head of the element of
				the intelligence community concerned, prepare an annual personnel level
				assessment for such element of the intelligence community that assesses the
				personnel levels for each such element for the fiscal year following the fiscal
				year in which the assessment is submitted.
							(b)ScheduleEach assessment required by subsection (a)
				shall be submitted to the congressional intelligence committees not later than
				January 31, of each year.
							(c)ContentsEach
				assessment required by subsection (a) submitted during a fiscal year shall
				contain, at a minimum, the following information for the element of the
				intelligence community concerned:
								(1)The personnel
				costs for the upcoming fiscal year.
								(2)The dollar and
				percentage increase or decrease of such costs as compared to the personnel
				costs of the current fiscal year.
								(3)The dollar and
				percentage increase or decrease of such costs as compared to the personnel
				costs during the prior 5 fiscal years.
								(4)The number of
				personnel positions requested for the upcoming fiscal year.
								(5)The numerical and
				percentage increase or decrease of such number as compared to the number of
				personnel positions of the current fiscal year.
								(6)The numerical and
				percentage increase or decrease of such number as compared to the number of
				personnel positions during the prior 5 fiscal years.
								(7)The number and
				costs of contractors funded by the element for the upcoming fiscal year.
								(8)The numerical and
				percentage increase or decrease of such costs of contractors as compared to the
				costs of contractors of the current fiscal year.
								(9)The numerical and
				percentage increase or decrease of such costs of contractors as compared to the
				cost of contractors, and the number of contractors, during the prior 5 fiscal
				years.
								(10)A written
				justification for the requested personnel and contractor levels.
								(11)A statement by
				the Director of National Intelligence that, based on current and projected
				funding, the element concerned will have sufficient—
									(A)internal
				infrastructure to support the requested personnel and contractor levels;
									(B)training
				resources to support the requested personnel levels; and
									(C)funding to
				support the administrative and operational activities of the requested
				personnel
				levels.
									.
				(b)Clerical
			 amendmentThe table of contents in the first section of that Act,
			 as amended by section 314(b), is further amended by inserting after the item
			 relating to section 506B, as added by section 314(b), the following new
			 item:
					
						
							Sec. 506C. Annual personnel levels assessment for the
				intelligence
				community.
						
						.
				316.Business
			 enterprise architecture and business system modernization for the intelligence
			 community
				(a)Business
			 enterprise architecture and business system modernization
					(1)In
			 generalTitle V of the National Security Act of 1947 (50 U.S.C.
			 413 et seq.), as amended by sections 314 and 315, is further amended by
			 inserting after section 506C, as added by section 315(a), the following new
			 section:
						
							506D.Intelligence community business systems, architecture,
		  accountability, and modernization(a)Limitation on
				obligation of funds for intelligence community business system
				modernization(1)After April 1, 2008, no
				funds appropriated to any element of the intelligence community may be
				obligated for an intelligence community business system modernization described
				in paragraph (2) unless—
										(A)the approval authority designated by the
				Director of National Intelligence under subsection (c)(2) makes the
				certification described in paragraph (3) with respect to the intelligence
				community business system modernization; and
										(B)the certification is approved by the
				Intelligence Community Business Systems Management Committee established under
				subsection (f).
										(2)An intelligence community business system
				modernization described in this paragraph is an intelligence community business
				system modernization that—
										(A)will have a total cost in excess of
				$1,000,000; and
										(B)will receive more than 50 percent of the
				funds for such cost from amounts appropriated for the National Intelligence
				Program.
										(3)The certification described in this
				paragraph for an intelligence community business system modernization is a
				certification, made by the approval authority designated by the Director under
				subsection (c)(2) to the Intelligence Community Business Systems Management
				Committee, that the intelligence community business system
				modernization—
										(A)complies with the enterprise
				architecture under subsection (b); or
										(B)is necessary—
											(i)to achieve a critical national
				security capability or address a critical requirement in an area such as safety
				or security; or
											(ii)to prevent a significant adverse
				effect on a project that is needed to achieve an essential capability, taking
				into consideration the alternative solutions for preventing such adverse
				effect.
											(4)The obligation of funds for an
				intelligence community business system modernization that does not comply with
				the requirements of this subsection shall be treated as a violation of section
				1341(a)(1)(A) of title 31, United States Code.
									(b)Enterprise
				architecture for intelligence community business systems(1)The Director of
				National Intelligence shall, acting through the Intelligence Community Business
				Systems Management Committee established under subsection (f), develop and
				implement an enterprise architecture to cover all intelligence community
				business systems, and the functions and activities supported by such business
				systems. The enterprise architecture shall be sufficiently defined to
				effectively guide, constrain, and permit implementation of interoperable
				intelligence community business system solutions, consistent with applicable
				policies and procedures established by the Director of the Office of Management
				and Budget.
									(2)The enterprise architecture under
				paragraph (1) shall include the following:
										(A)An information infrastructure that, at
				a minimum, will enable the intelligence community to—
											(i)comply with all Federal accounting,
				financial management, and reporting requirements;
											(ii)routinely produce timely,
				accurate, and reliable financial information for management purposes;
											(iii)integrate budget, accounting, and
				program information and systems; and
											(iv)provide for the systematic
				measurement of performance, including the ability to produce timely, relevant,
				and reliable cost information.
											(B)Policies, procedures, data standards,
				and system interface requirements that apply uniformly throughout the
				intelligence community.
										(c)Responsibilities
				for intelligence community business system modernization(1)The Director of
				National Intelligence shall be responsible for review, approval, and oversight
				of the planning, design, acquisition, deployment, operation, and maintenance of
				an intelligence community business system modernization if more than 50 percent
				of the cost of the intelligence community business system modernization is
				funded by amounts appropriated for the National Intelligence Program.
									(2)The Director shall designate one or
				more appropriate officials of the intelligence community to be responsible for
				making certifications with respect to intelligence community business system
				modernizations under subsection (a)(3).
									(d)Intelligence
				community business system investment review(1)The approval authority
				designated under subsection (c)(2) shall establish and implement, not later
				than March 31, 2008, an investment review process for the review of the
				planning, design, acquisition, development, deployment, operation, maintenance,
				modernization, and project cost, benefits, and risks of the intelligence
				community business systems for which the approval authority is
				responsible.
									(2)The investment review process under
				paragraph (1) shall—
										(A)meet the requirements of section 11312
				of title 40, United States Code; and
										(B)specifically set forth the
				responsibilities of the approval authority under such review process.
										(3)The investment review process under
				paragraph (1) shall include the following elements:
										(A)Review and approval by an investment
				review board (consisting of appropriate representatives of the intelligence
				community) of each intelligence community business system as an investment
				before the obligation of funds for such system.
										(B)Periodic review, but not less often
				than annually, of every intelligence community business system
				investment.
										(C)Thresholds for levels of review to
				ensure appropriate review of intelligence community business system investments
				depending on the scope, complexity, and cost of the system involved.
										(D)Procedures for making certifications
				in accordance with the requirements of subsection (a)(3).
										(E)Mechanisms to ensure the consistency
				of the investment review process with applicable guidance issued by the
				Director of National Intelligence and the Intelligence Community Business
				Systems Management Committee established under subsection (f).
										(F)Common decision criteria, including
				standards, requirements, and priorities, for purposes of ensuring the
				integration of intelligence community business systems.
										(e)Budget
				informationFor each fiscal year after fiscal year 2009, the
				Director of National Intelligence shall include in the materials the Director
				submits to Congress in support of the budget for such fiscal year that is
				submitted to Congress under section 1105 of title 31, United States Code, the
				following information:
									(1)An identification
				of each intelligence community business system for which funding is proposed in
				such budget.
									(2)An identification
				of all funds, by appropriation, proposed in such budget for each such system,
				including—
										(A)funds for current
				services to operate and maintain such system; and
										(B)funds for
				business systems modernization identified for each specific
				appropriation.
										(3)For each such
				system, identification of approval authority designated for such system under
				subsection (c)(2).
									(4)The
				certification, if any, made under subsection (a)(3) with respect to each such
				system.
									(f)Intelligence
				Community Business Systems Management Committee(1)The Director of
				National Intelligence shall establish an Intelligence Community Business
				Systems Management Committee (in this subsection referred to as the
				Committee).
									(2)The Committee shall—
										(A)recommend to the Director policies and
				procedures necessary to effectively integrate all business activities and any
				transformation, reform, reorganization, or process improvement initiatives
				undertaken within the intelligence community;
										(B)review and approve any major update
				of—
											(i)the enterprise architecture
				developed under subsection (b); and
											(ii)any plans for an intelligence
				community business systems modernization;
											(C)manage cross-domain integration
				consistent with such enterprise architecture;
										(D)be responsible for coordinating
				initiatives for intelligence community business system modernization to
				maximize benefits and minimize costs for the intelligence community, and
				periodically report to the Director on the status of efforts to carry out an
				intelligence community business system modernization;
										(E)ensure that funds are obligated for
				intelligence community business system modernization in a manner consistent
				with subsection (a); and
										(F)carry out such other duties as the
				Director shall specify.
										(g)Relation to
				annual registration requirementsNothing in this section shall be
				construed to alter the requirements of section 8083 of the Department of
				Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat. 989), with
				regard to information technology systems (as defined in subsection (d) of such
				section).
								(h)Relation to
				defense business systems architecture, accountability, and modernization
				requirementsAn intelligence community business system that
				receives more than 50 percent of its funds from amounts available for the
				National Intelligence Program shall be exempt from the requirements of section
				2222 of title 10, United States Code.
								(i)Relation to
				Clinger-Cohen Act(1)The Director of
				National Intelligence and the Chief Information Officer of the Intelligence
				Community shall fulfill the executive agency responsibilities in chapter 113 of
				title 40, United States Code, for any intelligence community business system
				that receives more than 50 percent of its funding from amounts appropriated for
				National Intelligence Program.
									(2)Any intelligence community business
				system covered by paragraph (1) shall be exempt from the requirements of such
				chapter 113 that would otherwise apply to the executive agency that contains
				the element of the intelligence community involved.
									(j)ReportsNot
				later than March 15 of each of 2009 through 2014, the Director of National
				Intelligence shall submit to the congressional intelligence committees a report
				on the compliance of the intelligence community with the requirements of this
				section. Each such report shall—
									(1)describe actions
				taken and proposed for meeting the requirements of subsection (a),
				including—
										(A)specific
				milestones and actual performance against specified performance measures, and
				any revision of such milestones and performance measures; and
										(B)specific actions
				on the intelligence community business system modernizations submitted for
				certification under such subsection;
										(2)identify the
				number of intelligence community business system modernizations that received a
				certification described in subsection (a)(3)(B); and
									(3)describe specific
				improvements in business operations and cost savings resulting from successful
				intelligence community business systems modernization efforts.
									(k)DefinitionsIn
				this section:
									(1)The term
				enterprise architecture has the meaning given that term in section
				3601(4) of title 44, United States Code.
									(2)The terms
				information system and information technology have
				the meanings given those terms in section 11101 of title 40, United States
				Code.
									(3)The term
				intelligence community business system means an information
				system, other than a national security system, that is operated by, for, or on
				behalf of the intelligence community, including financial systems, mixed
				systems, financial data feeder systems, the business infrastructure
				capabilities shared by the systems of the business enterprise architecture that
				build upon the core infrastructure, used to support business activities, such
				as acquisition, financial management, logistics, strategic planning and
				budgeting, installations and environment, and human resource management
									(4)The term
				intelligence community business system modernization means—
										(A)the acquisition
				or development of a new intelligence community business system; or
										(B)any significant
				modification or enhancement of an existing intelligence community business
				system (other than necessary to maintain current services).
										(5)The term
				national security system has the meaning given that term in
				section 3542 of title 44, United States
				Code.
									.
					(2)Clerical
			 amendmentThe table of contents in the first section of that Act,
			 as amended by section 314 and 315, is further amended by inserting after the
			 item relating to section 506C, as added by section 315(b) the following new
			 item:
						
							
								Sec. 506D. Intelligence community business systems,
				architecture, accountability, and
				modernization.
							
							.
					(b)Implementation
					(1)Certain
			 dutiesNot later than 60 days after the date of the enactment of
			 this Act, the Director of National Intelligence shall—
						(A)complete the
			 delegation of responsibility for the review, approval, and oversight of the
			 planning, design, acquisition, deployment, operation, maintenance, and
			 modernization of intelligence community business systems required by subsection
			 (c) of section 506D of the National Security Act of 1947 (as added by
			 subsection (a)); and
						(B)designate a vice
			 chairman and personnel to serve on the Intelligence Community Business System
			 Management Committee established under subsection (f) of such section 506D (as
			 so added).
						(2)Enterprise
			 architectureThe Director shall develop the enterprise
			 architecture required by subsection (b) of such section 506D (as so added) by
			 not later than March 1, 2008. In so developing the enterprise architecture, the
			 Director shall develop an implementation plan for the architecture, including
			 the following:
						(A)The acquisition
			 strategy for new systems that are expected to be needed to complete the
			 enterprise architecture, including specific time-phased milestones, performance
			 metrics, and a statement of the financial and nonfinancial resource
			 needs.
						(B)An identification
			 of the intelligence community business systems in operation or planned as of
			 December 31, 2006, that will not be a part of the enterprise architecture,
			 together with the schedule for the phased termination of the utilization of any
			 such systems.
						(C)An identification
			 of the intelligence community business systems in operation or planned as of
			 December 31, 2006, that will be a part of the enterprise architecture, together
			 with a strategy for modifying such systems to ensure that such systems comply
			 with such enterprise architecture.
						317.Reports on the
			 acquisition of major systems
				(a)In
			 GeneralTitle V of the National Security Act of 1947 (50 U.S.C.
			 413 et seq.), as amended by sections 314 through 316, is further amended by
			 inserting after section 506D, as added by section 316(a)(1), the following new
			 section:
					506E.Reports on the acquisition of major
		  systems(a)Annual Reports
				Required(1)The Director of
				National Intelligence shall submit to the congressional intelligence committees
				each year, at the same time the budget of the President for the fiscal year
				beginning in such year is submitted to Congress pursuant to section 1105 of
				title 31, United States Code, a separate report on each acquisition of a major
				system by an element of the intelligence community.
								(2)Each report under this section shall
				be known as a Report on the Acquisition of Major Systems.
								(b)ElementsEach
				report under this section shall include, for the acquisition of a major system,
				information on the following:
								(1)The current total
				anticipated acquisition cost for such system, and the history of such cost from
				the date the system was first included in a report under this section to the
				end of the calendar quarter immediately proceeding the submittal of the report
				under this section.
								(2)The current
				anticipated development schedule for the system, including an estimate of
				annual development costs until development is completed.
								(3)The current
				anticipated procurement schedule for the system, including the best estimate of
				the Director of National Intelligence of the annual costs and units to be
				procured until procurement is completed.
								(4)A full life-cycle
				cost analysis for such system.
								(5)The result of any
				significant test and evaluation of such major system as of the date of the
				submittal of such report, or, if a significant test and evaluation has not been
				conducted, a statement of the reasons therefor and the results of any other
				test and evaluation that has been conducted of such system.
								(6)The reasons for
				any change in acquisition cost, or schedule, for such system from the previous
				report under this section (if applicable).
								(7)The significant
				contracts or subcontracts related to the major system.
								(8)If there is any
				cost or schedule variance under a contract referred to in paragraph (7) since
				the previous report under this section, the reasons for such cost or schedule
				variance.
								(c)Determination
				of increase in costsAny determination of a percentage increase
				in the acquisition costs of a major system for which a report is filed under
				this section shall be stated in terms of constant dollars from the first fiscal
				year in which funds are appropriated for such contract.
							(d)DefinitionsIn
				this section:
								(1)The term
				acquisition cost, with respect to a major system, means the amount
				equal to the total cost for development and procurement of, and system-specific
				construction for, such system.
								(2)The term
				full life-cycle cost, with respect to the acquisition of a major
				system, means all costs of development, procurement, construction, deployment,
				and operation and support for such program, without regard to funding source or
				management control, including costs of development and procurement required to
				support or utilize such system.
								(3)The term
				major system, has the meaning given that term in section
				506A(e).
								.
				(b)Clerical
			 AmendmentThe table of contents in the first section of that Act,
			 as amended by sections 314 through 316, is further amended by inserting after
			 the item relating to section 506D, as added by section 316(a)(2), the following
			 new item:
					
						
							Sec. 506E. Reports on the acquisition of
				major
				systems.
						
						.
				318.Excessive cost
			 growth of major systems
				(a)NotificationTitle
			 V of the National Security Act of 1947, as amended by sections 314 through 317,
			 is further amended by inserting after section 506E, as added by section 317(a),
			 the following new section:
					
						506F.Excessive cost growth of major systems(a)Cost increases of at
				least 20 percent(1)On a continuing basis, and separate from
				the submission of any report on a major system required by section 506E of this
				Act, the Director of National Intelligence shall determine if the acquisition
				cost of such major system has increased by at least 20 percent as compared to
				the baseline cost of such major system.
								(2)(A)If the Director
				determines under paragraph (1) that the acquisition cost of a major system has
				increased by at least 20 percent, the Director shall submit to the
				congressional intelligence committees a written notification of such
				determination as described in subparagraph (B), a description of the amount of
				the increase in the acquisition cost of such major system, and a certification
				as described in subparagraph (C).
									(B)The notification required by
				subparagraph (A) shall include—
										(i)an independent cost estimate;
										(ii)the date on which the determination
				covered by such notification was made;
										(iii)contract performance assessment
				information with respect to each significant contract or sub-contract related
				to such major system, including the name of the contractor, the phase of the
				contract at the time of the report, the percentage of work under the contract
				that has been completed, any change in contract cost, the percentage by which
				the contract is currently ahead or behind schedule, and a summary explanation
				of significant occurrences, such as cost and schedule variances, and the effect
				of such occurrences on future costs and schedules;
										(iv)the prior estimate of the full
				life-cycle cost for such major system, expressed in constant dollars and in
				current year dollars;
										(v)the current estimated full life-cycle
				cost of such major system, expressed in constant dollars and current year
				dollars;
										(vi)a statement of the reasons for any
				increases in the full life-cycle cost of such major system;
										(vii)the current change and the total
				change, in dollars and expressed as a percentage, in the full life-cycle cost
				applicable to such major system, stated both in constant dollars and current
				year dollars;
										(viii)the completion status of such major
				system expressed as the percentage—
											(I)of the total number of years for
				which funds have been appropriated for such major system compared to the number
				of years for which it is planned that such funds will be appropriated;
				and
											(II)of the amount of funds that have
				been appropriated for such major system compared to the total amount of such
				funds which it is planned will be appropriated;
											(ix)the action taken and proposed to be
				taken to control future cost growth of such major system; and
										(x)any changes made in the performance or
				schedule of such major system and the extent to which such changes have
				contributed to the increase in full life-cycle costs of such major
				system.
										(C)The certification described in this
				subparagraph is a written certification made by the Director and submitted to
				the congressional intelligence committees that—
										(i)the acquisition of such major system
				is essential to the national security;
										(ii)there are no alternatives to such
				major system that will provide equal or greater intelligence capability at
				equal or lesser cost to completion;
										(iii)the new estimates of the full
				life-cycle cost for such major system are reasonable; and
										(iv)the management structure for the
				acquisition of such major system is adequate to manage and control full
				life-cycle cost of such major system.
										(b)Cost increases
				of at least 40 percent(1)If the Director of
				National Intelligence determines that the acquisition cost of a major system
				has increased by at least 40 percent as compared to the baseline cost of such
				major system, the President shall submit to the congressional intelligence
				committees a written certification stating that—
									(A)the acquisition of such major system
				is essential to the national security;
									(B)there are no alternatives to such
				major system that will provide equal or greater intelligence capability at
				equal or lesser cost to completion;
									(C)the new estimates of the full
				life-cycle cost for such major system are reasonable; and
									(D)the management structure for the
				acquisition of such major system is adequate to manage and control the full
				life-cycle cost of such major system.
									(2)In addition to the certification
				required by paragraph (1), the Director of National Intelligence shall submit
				to the congressional intelligence committees an updated notification, with
				current accompanying information, as required by subsection (a)(2).
								(c)Prohibition on
				obligation of funds(1)If a written
				certification required under subsection (a)(2)(A) is not submitted to the
				congressional intelligence committees within 30 days of the determination made
				under subsection (a)(1), funds appropriated for the acquisition of a major
				system may not be obligated for a major contract under the program. Such
				prohibition on the obligation of funds shall cease to apply at the end of the
				30-day period of a continuous session of Congress that begins on the date on
				which Congress receives the notification required under subsection
				(a)(2)(A).
								(2)If a written certification required
				under subsection (b)(1) is not submitted to the congressional intelligence
				committees within 30 days of the determination made under subsection (b)(1),
				funds appropriated for the acquisition of a major system may not be obligated
				for a major contract under the program. Such prohibition on the obligation of
				funds for the acquisition of a major system shall cease to apply at the end of
				the 30-day period of a continuous session of Congress that begins on the date
				on which Congress receives the notification required under subsection
				(b)(2).
								(d)DefinitionsIn
				this section:
								(1)The term
				acquisition cost has the meaning given that term in section
				506E(d).
								(2)The term
				baseline cost, with respect to a major system, means the projected
				acquisition cost of such system on the date the contract for the development,
				procurement, and construction of the system is awarded.
								(3)The term
				full life-cycle cost has the meaning given that term in section
				506E(d).
								(4)The term independent cost
				estimate has the meaning given that term in section 506A(e).
								(5)The term
				major system has the meaning given that term in section
				506A(e).
								.
				(b)Clerical
			 amendmentThe table of contents in the first section of that Act,
			 as amended by sections 314 through 317 of this Act, is further amended by
			 inserting after the items relating to section 506E, as added by section 317(b),
			 the following new item:
					
						
							Sec. 506F. Excessive cost growth of major
				systems.
						
						.
				319.Submittal to
			 Congress of certain court orders under the Foreign Intelligence Surveillance
			 Act of 1978
				(a)Inclusion of
			 Certain Orders in Semi-Annual Reports of Attorney
			 GeneralSubsection (a)(5) of section 601 of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1871) is amended by striking
			 (not including orders) and inserting ,
			 orders,.
				(b)Reports by
			 Attorney General on Certain Other OrdersThat section is further
			 amended by adding at the end the following new subsection:
					
						(c)The Attorney
				General shall submit to the committees of Congress referred to in subsection
				(a)—
							(1)a copy of any
				decision, order, or opinion issued by the Foreign Intelligence Surveillance
				Court or the Foreign Intelligence Surveillance Court of Review that includes
				significant construction or interpretation of any provision of this Act, and
				any pleadings associated with such decision, order, or opinion, not later than
				45 days after such decision, order, or opinion is issued; and
							(2)a copy of any
				such decision, order, or opinion, and the pleadings associated with such
				decision, order, or opinion, that was issued during the 5-year period ending on
				the date of the enactment of the Intelligence Authorization Act for Fiscal Year
				2008 and not previously submitted in a report under subsection
				(a).
							.
				320.Submittal to
			 Congress of certain President's Daily Briefs on Iraq
				(a)In
			 GeneralThe Director of National Intelligence shall submit to the
			 congressional intelligence committees any President's Daily Brief (PDB), or any
			 portion of a President's Daily Brief, of the Director of Central Intelligence
			 during the period beginning on January 20, 1997, and ending on March 19, 2003,
			 that refers to Iraq or otherwise addresses Iraq in any fashion.
				(b)Congressional
			 intelligence committees definedIn this section, the term
			 congressional intelligence committees means—
					(1)the Select
			 Committee on Intelligence of the Senate; and
					(2)the Permanent
			 Select Committee on Intelligence of the House of Representatives.
					321.National
			 intelligence estimate on global climate change
				(a)Requirement for
			 national intelligence estimate
					(1)In
			 generalExcept as provided in paragraph (2), not later than 270
			 days after the date of the enactment of this Act, the Director of National
			 Intelligence shall submit to Congress a National Intelligence Estimate (NIE) on
			 the anticipated geopolitical effects of global climate change and the
			 implications of such effects on the national security of the United
			 States.
					(2)Notice
			 regarding submittalIf the Director of National Intelligence
			 determines that the National Intelligence Estimate required by paragraph (1)
			 cannot be submitted by the date specified in that paragraph, the Director shall
			 notify Congress and provide—
						(A)the reasons that
			 the National Intelligence Estimate cannot be submitted by such date; and
						(B)an anticipated
			 date for the submittal of the National Intelligence Estimate.
						(b)ContentThe
			 Director of National Intelligence shall prepare the National Intelligence
			 Estimate required by this section using the mid-range projections of the fourth
			 assessment report of the Intergovernmental Panel on Climate Change—
					(1)to assess the
			 political, social, agricultural, and economic risks during the 30-year period
			 beginning on the date of the enactment of this Act posed by global climate
			 change for countries or regions that are—
						(A)of strategic
			 economic or military importance to the United States and at risk of significant
			 impact due to global climate change; or
						(B)at significant
			 risk of large-scale humanitarian suffering with cross-border implications as
			 predicted on the basis of the assessments;
						(2)to assess other
			 risks posed by global climate change, including increased conflict over
			 resources or between ethnic groups, within countries or transnationally,
			 increased displacement or forced migrations of vulnerable populations due to
			 inundation or other causes, increased food insecurity, and increased risks to
			 human health from infectious disease;
					(3)to assess the
			 capabilities of the countries or regions described in subparagraph (A) or (B)
			 of paragraph (1) to respond to adverse impacts caused by global climate change;
			 and
					(4)to make
			 recommendations for further assessments of security consequences of global
			 climate change that would improve national security planning.
					(c)CoordinationIn
			 preparing the National Intelligence Estimate under this section, the Director
			 of National Intelligence shall consult with representatives of the scientific
			 community, including atmospheric and climate studies, security studies,
			 conflict studies, economic assessments, and environmental security studies, the
			 Secretary of Defense, the Secretary of State, the Administrator of the National
			 Oceanographic and Atmospheric Administration, the Administrator of the National
			 Aeronautics and Space Administration, the Administrator of the Environmental
			 Protection Agency, the Secretary of Energy, and the Secretary of Agriculture,
			 and, if appropriate, multilateral institutions and allies of the United States
			 that have conducted significant research on global climate change.
				(d)Assistance
					(1)Agencies of the
			 United StatesIn order to produce the National Intelligence
			 Estimate required by subsection (a), the Director of National Intelligence may
			 request any appropriate assistance from any agency, department, or other entity
			 of the United State Government and such agency, department, or other entity
			 shall provide the assistance requested.
					(2)Other
			 entitiesIn order to produce the National Intelligence Estimate
			 required by subsection (a), the Director of National Intelligence may request
			 any appropriate assistance from any other person or entity.
					(3)ReimbursementThe
			 Director of National Intelligence is authorized to provide appropriate
			 reimbursement to the head of an agency, department, or entity of the United
			 States Government that provides support requested under paragraph (1) or any
			 other person or entity that provides assistance requested under paragraph
			 (2).
					(4)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Director of National Intelligence such sums as may be necessary to carry out
			 this subsection.
					(e)FormThe
			 National Intelligence Estimate required by this section shall be submitted in
			 unclassified form, to the extent consistent with the protection of intelligence
			 sources and methods, and include unclassified key judgments of the National
			 Intelligence Estimate. The National Intelligence Estimate may include a
			 classified annex.
				(f)DuplicationIf
			 the Director of National Intelligence determines that a National Intelligence
			 Estimate, or other formal, coordinated intelligence product that meets the
			 procedural requirements of a National Intelligence Estimate, has been prepared
			 that includes the content required by subsection (b) prior to the date of the
			 enactment of this Act, the Director of National Intelligence shall not be
			 required to produce the National Intelligence Estimate required by subsection
			 (a).
				322.Repeal of
			 certain reporting requirements
				(a)Annual report
			 on intelligence
					(1)RepealSection
			 109 of the National Security Act of 1947 (50 U.S.C. 404d) is repealed.
					(2)Clerical
			 amendmentThe table of contents in the first section of the
			 National Security Act of 1947 is amended by striking the item relating to
			 section 109.
					(b)Annual and
			 special reports on intelligence sharing with the United
			 NationsSection 112 of the National Security Act of 1947 (50
			 U.S.C. 404g) is amended—
					(1)by striking
			 subsection (b); and
					(2)by redesignating
			 subsections (c), (d), and (e) as subsections (b), (c), and (d),
			 respectively.
					(c)Annual report
			 on safety and security of Russian nuclear facilities and
			 forcesSection 114 of the National Security Act of 1947 (50
			 U.S.C. 404i) is amended—
					(1)by striking
			 subsection (a); and
					(2)by redesignating
			 subsections (b), (c), and (d) as subsections (a), (b), and (c),
			 respectively.
					(d)Annual
			 certification on counterintelligence initiativesSection 1102(b)
			 of the National Security Act of 1947 (50 U.S.C. 442a(b)) is amended—
					(1)by striking
			 (1); and
					(2)by striking
			 paragraph (2).
					(e)Report and
			 certification under terrorist identification classification
			 systemSection 343 of the Intelligence Authorization Act for
			 Fiscal Year 2003 (50 U.S.C. 404n–2) is amended—
					(1)by striking
			 subsection (d); and
					(2)by redesignating
			 subsections (e), (f), (g), and (h) as subsections (d), (e), (f), and (g),
			 respectively.
					(f)Annual report
			 on counterdrug intelligence mattersSection 826 of the
			 Intelligence Authorization Act for Fiscal Year 2003 (Public Law 107–306; 116
			 Stat. 2429; 21 U.S.C. 873 note) is repealed.
				(g)Semiannual
			 report on contributions to proliferation efforts of countries of proliferation
			 concernSection 722 of the Combatting Proliferation of Weapons of
			 Mass Destruction Act of 1996 (50 U.S.C. 2369) is repealed.
				(h)Conforming
			 amendmentsSection 507(a) of the National Security Act of 1947
			 (50 U.S.C. 415b(a)) is amended—
					(1)in paragraph
			 (1)—
						(A)by striking
			 subparagraphs (A) and (B); and
						(B)by redesignating
			 subparagraphs (C) through (N) as subparagraphs (A) through (L), respectively;
			 and
						(2)in paragraph
			 (2)—
						(A)by striking
			 subparagraphs (A) and (D);
						(B)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively;
			 and
						(C)in subparagraph
			 (A), as redesignated by subparagraph (B) of this paragraph, by striking
			 114(c) and inserting 114(b).
						IVMATTERS RELATING
			 TO ELEMENTS OF THE INTELLIGENCE COMMUNITY
			AOffice of the
			 Director of National Intelligence
				401.Requirements
			 for accountability reviews by the Director of National Intelligence
					(a)Responsibility
			 of the Director of National IntelligenceSubsection (b) of
			 section 102 of the National Security Act of 1947 (50 U.S.C. 403) is
			 amended—
						(1)in paragraph (2),
			 by striking and at the end;
						(2)in paragraph
			 (3)—
							(A)by striking
			 2004, and inserting 2004 (50 U.S.C. 403 note),;
			 and
							(B)by striking the
			 period at the end and inserting a semicolon and and; and
							(3)by inserting
			 after paragraph (3), the following new paragraph:
							
								(4)conduct
				accountability reviews of elements of the intelligence community and the
				personnel of such elements, if
				appropriate.
								.
						(b)Tasking and
			 other authoritiesSubsection (f) of section 102A of such Act (50
			 U.S.C. 403-1) is amended—
						(1)by redesignating
			 paragraphs (7) and (8), as paragraphs (8) and (9), respectively; and
						(2)by inserting
			 after paragraph (6), the following new paragraph:
							
								(7)(A)The Director of
				National Intelligence shall, if the Director determines it is necessary or if
				requested by a congressional intelligence committee, conduct accountability
				reviews of elements of the intelligence community or the personnel of such
				elements in relation to significant failures or deficiencies within the
				intelligence community.
									(B)The Director of National
				Intelligence, in consultation with the Attorney General, shall establish
				guidelines and procedures for conducting accountability reviews under
				subparagraph (A).
									(C)The requirements of this paragraph
				shall not limit any authority of the Director of National Intelligence under
				subsection (m) or with respect to supervision of the Central Intelligence
				Agency.
									.
						402.Additional
			 authorities of the Director of National Intelligence on intelligence
			 information sharing
					(a)Authorities of
			 the Director of National IntelligenceSection 102A(g)(1) of the National Security
			 Act of 1947 (50 U.S.C. 403–1(g)(1)) is amended—
						(1)in subparagraph
			 (E), by striking and at the end;
						(2)in subparagraph
			 (F), by striking the period and inserting a semicolon; and
						(3)by adding at the
			 end the following new subparagraphs:
							
								(G)in carrying out this subsection,
				without regard to any other provision of law (other than this Act and the
				National Security Intelligence Reform Act of 2004 (title I of Public Law
				108–458)), expend funds and make funds available to other department or
				agencies of the United States for, and direct the development and fielding of,
				systems of common concern related to the collection, processing, analysis,
				exploitation, and dissemination of intelligence information; and
								(H)for purposes of addressing critical
				gaps in intelligence information sharing or access capabilities, have the
				authority to transfer funds appropriated for a program within the National
				Intelligence Program to a program funded by appropriations not within the
				National Intelligence Program, consistent with paragraphs (3) through (7) of
				subsection
				(d).
								.
						(b)Authorities of
			 heads of other departments and agenciesNotwithstanding any other
			 provision of law, the head of any department or agency of the United States is
			 authorized to receive and utilize funds made available to the department or
			 agency by the Director of National Intelligence pursuant to section 102A(g)(1)
			 of the National Security Act of 1947 (50 U.S.C. 403–1(g)(1)), as amended by
			 subsection (a), and receive and utilize any system referred to in such section
			 that is made available to the department or agency.
					403.Modification
			 of limitation on delegation by the Director of National Intelligence of the
			 protection of intelligence sources and methodsSection 102A(i)(3) of the National Security
			 Act of 1947 (50 U.S.C. 403–1(i)(3)) is amended by inserting before the period
			 the following: , any Deputy Director of National Intelligence,
			 or the Chief
			 Information Officer of the Intelligence Community, or the head of any element of the
			 intelligence community.
				404.Additional
			 administrative authority of the Director of National IntelligenceSection 102A of the National Security Act of
			 1947 (50 U.S.C. 403–1) is amended by adding at the end the following new
			 subsection:
					
						(s)Additional
				Administrative Authorities(1)Notwithstanding section
				1346 of title 31, United States Code, or any other provision of law prohibiting
				the interagency financing of activities described in subparagraph (A) or (B),
				upon the request of the Director of National Intelligence, any element of the
				intelligence community may use appropriated funds to support or participate in
				the interagency activities of the following:
								(A)National intelligence centers
				established by the Director under section 119B.
								(B)Boards, commissions, councils,
				committees, and similar groups that are established—
									(i)for a term of not more than two
				years; and
									(ii)by the Director.
									(2)No provision of law enacted after the
				date of the enactment of the Intelligence Authorization Act for Fiscal Year
				2008 shall be construed to limit or supersede the authority in paragraph (1)
				unless such provision makes specific reference to the authority in that
				paragraph.
							.
				405.Enhancement of
			 authority of the Director of National Intelligence for flexible personnel
			 management among the elements of the intelligence communitySection 102A of the National Security Act of
			 1947 (50 U.S.C. 403–1), as amended by section 404 of this Act, is further
			 amended by adding at the end the following new subsections:
					
						(t)Authority To
				establish positions in excepted service(1)The Director of
				National Intelligence may, with the concurrence of the head of the department
				or agency concerned and in coordination with the Director of the Office of
				Personnel Management—
								(A)convert such competitive service
				positions, and their incumbents, within an element of the intelligence
				community to excepted service positions as the Director of National
				Intelligence determines necessary to carry out the intelligence functions of
				such element; and
								(B)establish the classification and
				ranges of rates of basic pay for positions so converted, notwithstanding
				otherwise applicable laws governing the classification and rates of basic pay
				for such positions.
								(2)(A)At the request of the
				Director of National Intelligence, the head of a department or agency may
				establish new positions in the excepted service within an element of such
				department or agency that is part of the intelligence community if the Director
				determines that such positions are necessary to carry out the intelligence
				functions of such element.
								(B)The Director of National Intelligence
				may establish the classification and ranges of rates of basic pay for any
				position established under subparagraph (A), notwithstanding otherwise
				applicable laws governing the classification and rates of basic pay for such
				positions
								(3)The head of the department or agency
				concerned is authorized to appoint individuals for service in positions
				converted under paragraph (1) or established under paragraph (2) without regard
				to the provisions of chapter 33 of title 5, United States Code, governing
				appointments in the competitive service, and to fix the compensation of such
				individuals within the applicable ranges of rates of basic pay established by
				the Director of National Intelligence.
							(4)The maximum rate of basic pay
				established under this subsection is the rate for level III of the Executive
				Schedule under section 5314 of title 5, United States Code.
							(u)Pay authority
				for critical positions(1)Notwithstanding any pay
				limitation established under any other provision of law applicable to employees
				in elements of the intelligence community, the Director of National
				Intelligence may, in consultation with the Director of the Office of Personnel
				Management and the Director of the Office of Management and Budget, grant
				authority to fix the rate of basic pay for one or more positions within the
				intelligence community at a rate in excess of any applicable limitation,
				subject to the provisions of this subsection. The exercise of authority so
				granted is at the discretion of the head of the department or agency employing
				the individual in a position covered by such authority, subject to the
				provisions of this subsection and any conditions established by the Director of
				National Intelligence when granting such authority.
							(2)Authority under this subsection may
				be granted or exercised—
								(A)only with respect to a position which
				requires an extremely high level of expertise and is critical to successful
				accomplishment of an important mission; and
								(B)only to the extent necessary to
				recruit or retain an individual exceptionally well qualified for the
				position.
								(3)A rate of basic pay may not be fixed
				under this subsection at a rate greater than the rate payable for level II of
				the Executive Schedule under section 5312 of title 5, United States Code,
				except upon written approval of the Director of National Intelligence or as
				otherwise authorized by law.
							(4)A rate of basic pay may not be fixed
				under this subsection at a rate greater than the rate payable for level I of
				the Executive Schedule under section 5311 of title 5, United States Code,
				except upon written approval of the President in response to a request by the
				Director of National Intelligence or as otherwise authorized by law.
							(5)Any grant of authority under this
				subsection for a position shall terminate at the discretion of the Director of
				National Intelligence.
							(v)Extension of
				flexible personnel management authorities(1)Notwithstanding any
				other provision of law, in order to ensure the equitable treatment of employees
				across the intelligence community, the Director of National Intelligence may,
				with the concurrence of the head of the department or agency concerned, or for
				those matters that fall under the responsibilities of the Office of Personnel
				Management under statute or Executive Order, in coordination with the Director
				of the Office of Personnel Management, authorize one or more elements of the
				intelligence community to adopt compensation authority, performance management
				authority, and scholarship authority that have been authorized for another
				element of the intelligence community if the Director of National
				Intelligence—
								(A)determines that the adoption of such
				authority would improve the management and performance of the intelligence
				community, and
								(B)submits to the congressional
				intelligence committees, not later than 60 days before such authority is to
				take effect, notice of the adoption of such authority by such element or
				elements, including the authority to be so adopted, and an estimate of the
				costs associated with the adoption of such authority.
								(2)To the extent that an existing
				compensation authority within the intelligence community is limited to a
				particular category of employees or a particular situation, the authority may
				be adopted in another element of the intelligence community under this
				subsection only for employees in an equivalent category or in an equivalent
				situation.
							(3)In this subsection, the term
				compensation authority means authority involving basic pay
				(including position classification), premium pay, awards, bonuses, incentives,
				allowances, differentials, student loan repayments, and special payments, but
				does not include authorities as follows:
								(A)Authorities related to benefits such
				as leave, severance pay, retirement, and insurance.
								(B)Authority to grant Presidential Rank
				Awards under sections 4507 and 4507a of title 5, United States Code, section
				3151(c) of title 31, United States Code, and any other provision of law.
								(C)Compensation authorities and
				performance management authorities provided under provisions of law relating to
				the Senior Executive
				Service.
								.
				406.Clarification
			 of limitation on co-location of the Office of the Director of National
			 IntelligenceSection 103(e) of
			 the National Security Act of 1947 (50 U.S.C. 403–3(e)) is amended—
					(1)by striking
			 with and inserting of headquarters with headquarters
			 of;
					(2)by inserting
			 the headquarters of before the Office; and
					(3)by striking
			 any other element and inserting the headquarters of any
			 other element.
					407.Additional
			 duties of the Director of Science and Technology of the Office of the Director
			 of National Intelligence
					(a)Coordination
			 and Prioritization of Research Conducted by Elements of Intelligence
			 CommunitySubsection (d) of section 103E of the National Security
			 Act of 1947 (50 U.S.C. 403–3e) is amended—
						(1)in paragraph
			 (3)(A), by inserting and prioritize after
			 coordinate; and
						(2)by adding at the
			 end the following new paragraph:
							
								(4)In carrying out paragraph (3)(A), the
				Committee shall identify basic, advanced, and applied research programs to be
				carried out by elements of the intelligence
				community.
								.
						(b)Development of
			 Technology GoalsThat section is further amended—
						(1)in subsection
			 (c)—
							(A)in paragraph (4),
			 by striking and at the end;
							(B)by redesignating
			 paragraph (5) as paragraph (9); and
							(C)by inserting
			 after paragraph (4) the following new paragraphs:
								
									(5)assist the
				Director in establishing goals for the elements of the intelligence community
				to meet the technology needs of the intelligence community;
									(6)under the
				direction of the Director, establish engineering standards and specifications
				applicable to each acquisition of a major system (as that term is defined in
				section 506A(e)(3)) by the intelligence community;
									(7)develop 15-year
				projections and assessments of the needs of the intelligence community to
				ensure a robust Federal scientific and engineering workforce and the means to
				recruit such a workforce through integrated scholarships across the
				intelligence community, including research grants and cooperative work-study
				programs;
									(8)ensure that each
				acquisition program of the intelligence community for a major system (as so
				defined) complies with the standards and specifications established under
				paragraph (6); and
									;
				and
							(2)by adding at the
			 end the following new subsection:
							
								(e)Goals for
				Technology Needs of Intelligence CommunityIn carrying out
				subsection (c)(5), the Director of Science and Technology shall—
									(1)systematically
				identify and assess the most significant intelligence challenges that require
				technical solutions;
									(2)examine options
				to enhance the responsiveness of research and design programs of the elements
				of the intelligence community to meet the requirements of the intelligence
				community for timely support; and
									(3)assist the
				Director of National Intelligence in establishing research and development
				priorities and projects for the intelligence community that—
										(A)are consistent
				with current or future national intelligence requirements;
										(B)address
				deficiencies or gaps in the collection, processing, analysis, or dissemination
				of national intelligence;
										(C)take into account
				funding constraints in program development and acquisition; and
										(D)address system
				requirements from collection to final dissemination (also known as
				end-to-end
				architecture).
										.
						(c)Report
						(1)In
			 generalNot later than June 30, 2008, the Director of National
			 Intelligence shall submit to Congress a report containing a strategy for the
			 development and use of technology in the intelligence community through
			 2021.
						(2)ElementsThe
			 report under paragraph (1) shall include—
							(A)an assessment of
			 the highest priority intelligence gaps across the intelligence community that
			 may be resolved by the use of technology;
							(B)goals for
			 advanced research and development and a strategy to achieve such goals;
							(C)an explanation of
			 how each advanced research and development project funded under the National
			 Intelligence Program addresses an identified intelligence gap;
							(D)a list of all
			 current and projected research and development projects by research type
			 (basic, advanced, or applied) with estimated funding levels, estimated
			 initiation dates, and estimated completion dates; and
							(E)a plan to
			 incorporate technology from research and development projects into National
			 Intelligence Program acquisition programs.
							(3)FormThe
			 report under paragraph (1) may be submitted in classified form.
						408.Title of Chief
			 Information Officer of the Intelligence CommunitySection 103G of the National Security Act of
			 1947 (50 U.S.C. 403–3g) is amended—
					(1)in subsection
			 (a), by inserting of the Intelligence Community after
			 Chief Information Officer;
					(2)in subsection
			 (b), by inserting of the Intelligence Community after
			 Chief Information Officer;
					(3)in subsection
			 (c), by inserting of the Intelligence Community after
			 Chief Information Officer; and
					(4)in subsection
			 (d), by inserting of the Intelligence Community after
			 Chief Information Officer the first place it appears.
					409.Reserve for
			 Contingencies of the Office of the Director of National Intelligence
					(a)EstablishmentTitle
			 I of the National Security Act of 1947 (50 U.S.C. 402 et seq.) is amended by
			 inserting after section 103G the following new section:
						
							103H.Reserve for Contingencies of the Office of the Director of
		  National Intelligence(a)In
				generalThere is established a fund to be known as the
				Reserve for Contingencies of the Office of the Director of National
				Intelligence (in this section referred to as the
				Reserve).
								(b)Elements(1)The Reserve shall
				consist of the following elements:
										(A)Amounts authorized to be appropriated
				to the Reserve.
										(B)Amounts authorized to be transferred
				to or deposited in the Reserve by law.
										(2)No amount may be transferred to the
				Reserve under subparagraph (B) of paragraph (1) during a fiscal year after the
				date on which a total of $50,000,000 has been transferred to or deposited in
				the Reserve under subparagraph (A) or (B) of such paragraph.
									(c)Amounts
				available for depositAmounts deposited into the Reserve shall be
				amounts appropriated to the National Intelligence Program.
								(d)Availability of
				funds(1)Amounts in the Reserve
				shall be available for such purposes as are provided by law for the Office of
				the Director of National Intelligence or the separate elements of the
				intelligence community for support of emerging needs, improvements to program
				effectiveness, or increased efficiency.
									(2)(A)Subject to subparagraph
				(B), amounts in the Reserve may be available for a program or activity
				if—
											(i)the Director of National Intelligence,
				consistent with the provisions of sections 502 and 503, notifies the
				congressional intelligence committees of the intention to utilize such amounts
				for such program or activity; and
											(ii)15 calendar days elapses after the
				date of such notification.
											(B)In addition to the requirements in
				subparagraph (A), amounts in the Reserve may be available for a program or
				activity not previously authorized by Congress only with the approval of the
				Director the Office of Management and Budget.
										(3)Use of any amounts in the Reserve
				shall be subject to the direction and approval of the Director of National
				Intelligence, or the designee of the Director, and shall be subject to such
				procedures as the Director may prescribe.
									(4)Amounts transferred to or deposited
				in the Reserve in a fiscal year under subsection (b) shall be available under
				this subsection in such fiscal year and the fiscal year following such fiscal
				year.
									.
					(b)ApplicabilityNo
			 funds appropriated prior to the date of the enactment of this Act may be
			 transferred to or deposited in the Reserve for Contingencies of the Office of
			 the Director of National Intelligence established in section 103H of the
			 National Security Act of 1947, as added by subsection (a).
					(c)Clerical
			 amendmentThe table of
			 contents in the first section of the National Security Act of 1947 is amended
			 by inserting after the item relating to section 103G the following new
			 item:
						
							
								Sec. 103H. Reserve for Contingencies of the Office of the
				Director of National
				Intelligence.
							
							.
					410.Inspector
			 General of the Intelligence Community
					(a)Establishment
						(1)In
			 generalTitle I of the National Security Act of 1947 (50 U.S.C.
			 402 et seq.), as amended by section 409 of this Act, is further amended by
			 inserting after section 103H the following new section:
							103I.Inspector General of the Intelligence
		  Community(a)Office of Inspector
				General of Intelligence CommunityThere is within the Office of
				the Director of National Intelligence an Office of the Inspector General of the
				Intelligence Community.
									(b)PurposeThe
				purpose of the Office of the Inspector General of the Intelligence Community is
				to—
										(1)create an
				objective and effective office, appropriately accountable to Congress, to
				initiate and conduct independently investigations, inspections, and audits on
				matters within the responsibility and authority of the Director of National
				Intelligence;
										(2)recommend
				policies designed—
											(A)to promote
				economy, efficiency, and effectiveness in the administration and implementation
				of matters within the responsibility and authority of the Director of National
				Intelligence; and
											(B)to prevent and
				detect fraud and abuse in such matters;
											(3)provide a means
				for keeping the Director of National Intelligence fully and currently informed
				about—
											(A)problems and
				deficiencies relating to matters within the responsibility and authority of the
				Director of National Intelligence; and
											(B)the necessity
				for, and the progress of, corrective actions; and
											(4)in the manner
				prescribed by this section, ensure that the congressional intelligence
				committees are kept similarly informed of—
											(A)significant
				problems and deficiencies relating to matters within the responsibility and
				authority of the Director of National Intelligence; and
											(B)the necessity
				for, and the progress of, corrective actions.
											(c)Inspector
				General of Intelligence Community(1)There is an Inspector
				General of the Intelligence Community, who shall be the head of the Office of
				the Inspector General of the Intelligence Community, who shall be appointed by
				the President, by and with the advice and consent of the Senate.
										(2)The nomination of an individual for
				appointment as Inspector General shall be made—
											(A)without regard to political
				affiliation;
											(B)solely on the basis of integrity,
				compliance with the security standards of the intelligence community, and prior
				experience in the field of intelligence or national security; and
											(C)on the basis of demonstrated ability
				in accounting, financial analysis, law, management analysis, public
				administration, or auditing.
											(3)The Inspector General shall report
				directly to and be under the general supervision of the Director of National
				Intelligence.
										(4)The Inspector General may be removed
				from office only by the President. The President shall immediately communicate
				in writing to the congressional intelligence committees the reasons for the
				removal of any individual from the position of Inspector General.
										(d)Duties and
				ResponsibilitiesSubject to subsections (g) and (h), it shall be
				the duty and responsibility of the Inspector General of the Intelligence
				Community—
										(1)to provide policy
				direction for, and to plan, conduct, supervise, and coordinate independently,
				the investigations, inspections, and audits relating to matters within the
				responsibility and authority of the Director of National Intelligence to ensure
				they are conducted efficiently and in accordance with applicable law and
				regulations;
										(2)to keep the
				Director of National Intelligence fully and currently informed concerning
				violations of law and regulations, violations of civil liberties and privacy,
				and fraud and other serious problems, abuses, and deficiencies that may occur
				in matters within the responsibility and authority of the Director, and to
				report the progress made in implementing corrective action;
										(3)to take due
				regard for the protection of intelligence sources and methods in the
				preparation of all reports issued by the Inspector General, and, to the extent
				consistent with the purpose and objective of such reports, take such measures
				as may be appropriate to minimize the disclosure of intelligence sources and
				methods described in such reports; and
										(4)in the execution
				of the duties and responsibilities under this section, to comply with generally
				accepted government auditing standards.
										(e)Limitations on
				Activities(1)The Director of
				National Intelligence may prohibit the Inspector General of the Intelligence
				Community from initiating, carrying out, or completing any investigation,
				inspection, or audit if the Director determines that such prohibition is
				necessary to protect vital national security interests of the United
				States.
										(2)If the Director exercises the
				authority under paragraph (1), the Director shall submit an appropriately
				classified statement of the reasons for the exercise of such authority within 7
				days to the congressional intelligence committees.
										(3)The Director shall advise the
				Inspector General at the time a report under paragraph (2) is submitted, and,
				to the extent consistent with the protection of intelligence sources and
				methods, provide the Inspector General with a copy of such report.
										(4)The Inspector General may submit to
				the congressional intelligence committees any comments on a report of which the
				Inspector General has notice under paragraph (3) that the Inspector General
				considers appropriate.
										(f)Authorities(1)The Inspector General
				of the Intelligence Community shall have direct and prompt access to the
				Director of National Intelligence when necessary for any purpose pertaining to
				the performance of the duties of the Inspector General.
										(2)(A)The Inspector General
				shall have access to any employee, or any employee of a contractor, of any
				element of the intelligence community whose testimony is needed for the
				performance of the duties of the Inspector General.
											(B)The Inspector General shall have
				direct access to all records, reports, audits, reviews, documents, papers,
				recommendations, or other material which relate to the programs and operations
				with respect to which the Inspector General has responsibilities under this
				section.
											(C)The level of classification or
				compartmentation of information shall not, in and of itself, provide a
				sufficient rationale for denying the Inspector General access to any materials
				under subparagraph (B).
											(D)Failure on the part of any employee,
				or any employee of a contractor, of any element of the intelligence community
				to cooperate with the Inspector General shall be grounds for appropriate
				administrative actions by the Director or, on the recommendation of the
				Director, other appropriate officials of the intelligence community, including
				loss of employment or the termination of an existing contractual
				relationship.
											(3)The Inspector General is authorized
				to receive and investigate complaints or information from any person concerning
				the existence of an activity constituting a violation of laws, rules, or
				regulations, or mismanagement, gross waste of funds, abuse of authority, or a
				substantial and specific danger to the public health and safety. Once such
				complaint or information has been received from an employee of the Federal
				Government—
											(A)the Inspector General shall not
				disclose the identity of the employee without the consent of the employee,
				unless the Inspector General determines that such disclosure is unavoidable
				during the course of the investigation or the disclosure is made to an official
				of the Department of Justice responsible for determining whether a prosecution
				should be undertaken; and
											(B)no action constituting a reprisal, or
				threat of reprisal, for making such complaint may be taken by any employee in a
				position to take such actions, unless the complaint was made or the information
				was disclosed with the knowledge that it was false or with willful disregard
				for its truth or falsity.
											(4)The Inspector General shall have
				authority to administer to or take from any person an oath, affirmation, or
				affidavit, whenever necessary in the performance of the duties of the Inspector
				General, which oath, affirmation, or affidavit when administered or taken by or
				before an employee of the Office of the Inspector General of the Intelligence
				Community designated by the Inspector General shall have the same force and
				effect as if administered or taken by or before an officer having a
				seal.
										(5)(A)Except as provided in
				subparagraph (B), the Inspector General is authorized to require by subpoena
				the production of all information, documents, reports, answers, records,
				accounts, papers, and other data and documentary evidence necessary in the
				performance of the duties and responsibilities of the Inspector General.
											(B)In the case of departments, agencies,
				and other elements of the United States Government, the Inspector General shall
				obtain information, documents, reports, answers, records, accounts, papers, and
				other data and evidence for the purpose specified in subparagraph (A) using
				procedures other than by subpoenas.
											(C)The Inspector General may not issue a
				subpoena for or on behalf of any other element of the intelligence community,
				including the Office of the Director of National Intelligence.
											(D)In the case of contumacy or refusal
				to obey a subpoena issued under this paragraph, the subpoena shall be
				enforceable by order of any appropriate district court of the United
				States.
											(g)Coordination
				Among Inspectors General of Intelligence Community(1)(A)In the event of a
				matter within the jurisdiction of the Inspector General of the Intelligence
				Community that may be subject to an investigation, inspection, or audit by both
				the Inspector General of the Intelligence Community and an Inspector General,
				whether statutory or administrative, with oversight responsibility for an
				element or elements of the intelligence community, the Inspector General of the
				Intelligence Community and such other Inspector or Inspectors General shall
				expeditiously resolve the question of which Inspector General shall conduct
				such investigation, inspection, or audit.
											(B)In attempting to resolve a question
				under subparagraph (A), the Inspectors General concerned may request the
				assistance of the Intelligence Community Inspectors General Forum established
				under subparagraph (C). In the event that the Inspectors General are unable to
				resolve the question with assistance of that Forum, the Inspectors General
				shall submit the question to the Director of National Intelligence for
				resolution. In the event of a
				dispute between an Inspector General within the Department of Defense and the
				Inspector General of the Intelligence Community that has not been resolved with
				the assistance of the Forum, the Inspectors General shall submit the question
				to the Director of National Intelligence and the Secretary of Defense for
				resolution.
											(C)There is established the Intelligence
				Community Inspectors General Forum which shall consist of all statutory or
				administrative Inspectors General with oversight responsibility for an element
				or elements of the intelligence community. The Inspector General of the
				Intelligence Community shall serve as the chair of the Forum. The Forum shall
				have no administrative authority over any Inspector General, but shall serve as
				a mechanism for informing its members of the work of individual members of the
				Forum that may be of common interest and discussing questions about
				jurisdiction or access to employees, employees of a contractor, records,
				audits, reviews, documents, recommendations, or other materials that may
				involve or be of assistance to more than one of its members.
											(2)The Inspector General conducting an
				investigation, inspection, or audit covered by paragraph (1) shall submit the
				results of such investigation, inspection, or audit to any other Inspector
				General, including the Inspector General of the Intelligence Community, with
				jurisdiction to conduct such investigation, inspection, or audit who did not
				conduct such investigation, inspection, or audit.
										(h)Staff and Other
				Support(1)The Inspector General
				of the Intelligence Community shall be provided with appropriate and adequate
				office space at central and field office locations, together with such
				equipment, office supplies, maintenance services, and communications facilities
				and services as may be necessary for the operation of such offices.
										(2)(A)Subject to applicable
				law and the policies of the Director of National Intelligence, the Inspector
				General shall select, appoint, and employ such officers and employees as may be
				necessary to carry out the functions of the Inspector General. The Inspector
				General shall ensure that any officer or employee so selected, appointed, or
				employed has security clearances appropriate for the assigned duties of such
				officer or employee.
											(B)In making selections under
				subparagraph (A), the Inspector General shall ensure that such officers and
				employees have the requisite training and experience to enable the Inspector
				General to carry out the duties of the Inspector General effectively.
											(C)In meeting the requirements of this
				paragraph, the Inspector General shall create within the Office of the
				Inspector General of the Intelligence Community a career cadre of sufficient
				size to provide appropriate continuity and objectivity needed for the effective
				performance of the duties of the Inspector General.
											(3)(A)Subject to the
				concurrence of the Director, the Inspector General may request such information
				or assistance as may be necessary for carrying out the duties and
				responsibilities of the Inspector General from any department, agency, or other
				element of the United States Government.
											(B)Upon request of the Inspector General
				for information or assistance under subparagraph (A), the head of the
				department, agency, or element concerned shall, insofar as is practicable and
				not in contravention of any existing statutory restriction or regulation of the
				department, agency, or element, furnish to the Inspector General, or to an
				authorized designee, such information or assistance.
											(C)The Inspector General of the
				Intelligence Community may, upon reasonable notice to the head of any element
				of the intelligence community, conduct, as authorized by this section, an
				investigation, inspection, or audit of such element and may enter into any
				place occupied by such element for purposes of the performance of the duties of
				the Inspector General.
											(i)Reports(1)(A)The Inspector General
				of the Intelligence Community shall, not later than January 31 and July 31 of
				each year, prepare and submit to the Director of National Intelligence a
				classified, and, as appropriate, unclassified semiannual report summarizing the
				activities of the Office of the Inspector General of the Intelligence Community
				during the immediately preceding 6-month periods ending December 31 (of the
				preceding year) and June 30, respectively.
				The Inspector General of the
				Intelligence Community shall provide that portion of the report involving
				components of the Department of Defense to the Secretary of Defense
				simultaneously with submission of the report to the Director of National
				Intelligence.
											(B)Each report under this paragraph
				shall include, at a minimum, the following:
												(i)A list of the title or subject of each
				investigation, inspection, or audit conducted during the period covered by such
				report, including a summary of the progress of each particular investigation,
				inspection, or audit since the preceding report of the Inspector General under
				this paragraph.
												(ii)A description of significant
				problems, abuses, and deficiencies relating to the administration and
				implementation of programs and operations of the intelligence community, and in
				the relationships between elements of the intelligence community, identified by
				the Inspector General during the period covered by such report.
												(iii)A description of the recommendations
				for corrective or disciplinary action made by the Inspector General during the
				period covered by such report with respect to significant problems, abuses, or
				deficiencies identified in clause (ii).
												(iv)A statement whether or not corrective
				or disciplinary action has been completed on each significant recommendation
				described in previous semiannual reports, and, in a case where corrective
				action has been completed, a description of such corrective action.
												(v)A certification whether or not the
				Inspector General has had full and direct access to all information relevant to
				the performance of the functions of the Inspector General.
												(vi)A description of the exercise of the
				subpoena authority under subsection (f)(5) by the Inspector General during the
				period covered by such report.
												(vii)Such recommendations as the
				Inspector General considers appropriate for legislation to promote economy,
				efficiency, and effectiveness in the administration and implementation of
				matters within the responsibility and authority of the Director of National
				Intelligence, and to detect and eliminate fraud and abuse in such
				matters.
												(C)Not later than the 30 days after the
				date of receipt of a report under subparagraph (A), the Director shall transmit
				the report to the congressional intelligence committees together with any
				comments the Director considers appropriate.
				The Director shall transmit to
				the Committee on Armed Services of the Senate and the Committee on Armed
				Services of the House of Representatives that portion of the report involving
				components of the Department of Defense simultaneously with submission of the
				report to the congressional intelligence committees.
											(2)(A)The Inspector General
				shall report immediately to the Director whenever the Inspector General becomes
				aware of particularly serious or flagrant problems, abuses, or deficiencies
				relating to matters within the responsibility and authority of the Director of
				National Intelligence.
											(B)The Director shall transmit to the
				congressional
				intelligence committeescongressional intelligence committees, and as
				appropriate the Committee on Armed Services of the Senate and the Committee on
				Armed Services of the House of Representatives relating to matters within the
				Department of Defense, each report under subparagraph (A) within
				seven calendar days of receipt of such report, together with such comments as
				the Director considers appropriate.
											(3)In the event that—
											(A)the Inspector General is unable to
				resolve any differences with the Director affecting the execution of the duties
				or responsibilities of the Inspector General;
											(B)an investigation, inspection, or audit
				carried out by the Inspector General focuses on any current or former
				intelligence community official who—
												(i)holds or held a position in an
				element of the intelligence community that is subject to appointment by the
				President, whether or not by and with the advice and consent of the Senate,
				including such a position held on an acting basis;
												(ii)holds or held a position in an
				element of the intelligence community, including a position held on an acting
				basis, that is appointed by the Director of National Intelligence; or
												(iii)holds or held a position as head
				of an element of the intelligence community or a position covered by subsection
				(b) or (c) of section 106;
												(C)a matter requires a report by the
				Inspector General to the Department of Justice on possible criminal conduct by
				a current or former official described in subparagraph (B);
											(D)the Inspector General receives notice
				from the Department of Justice declining or approving prosecution of possible
				criminal conduct of any current or former official described in subparagraph
				(B); or
											(E)the Inspector General, after
				exhausting all possible alternatives, is unable to obtain significant
				documentary information in the course of an investigation, inspection, or
				audit,
											the
				Inspector General shall immediately notify and submit a report on such matter
				to the congressional intelligence committees.(4)Pursuant to title V, the Director
				shall submit to the congressional intelligence committees any report or
				findings and recommendations of an investigation, inspection, or audit
				conducted by the office which has been requested by the Chairman or Vice
				Chairman or Ranking Minority Member of either committee.
										(5)(A)An employee of an
				element of the intelligence community, an employee assigned or detailed to an
				element of the intelligence community, or an employee of a contractor to the
				intelligence community who intends to report to Congress a complaint or
				information with respect to an urgent concern may report such complaint or
				information to the Inspector General.
											(B)Not later than the end of the
				14-calendar day period beginning on the date of receipt from an employee of a
				complaint or information under subparagraph (A), the Inspector General shall
				determine whether the complaint or information appears credible. Upon making
				such a determination, the Inspector General shall transmit to the Director a
				notice of that determination, together with the complaint or
				information.
											(C)Upon receipt of a transmittal from
				the Inspector General under subparagraph (B), the Director shall, within seven
				calendar days of such receipt, forward such transmittal to the congressional
				intelligence committees, together with any comments the Director considers
				appropriate.
											(D)(i)If the Inspector
				General does not find credible under subparagraph (B) a complaint or
				information submitted under subparagraph (A), or does not transmit the
				complaint or information to the Director in accurate form under subparagraph
				(B), the employee (subject to clause (ii)) may submit the complaint or
				information to Congress by contacting either or both of the congressional
				intelligence committees directly.
												(ii)An employee may contact the
				intelligence committees directly as described in clause (i) only if the
				employee—
													(I)before making such a contact,
				furnishes to the Director, through the Inspector General, a statement of the
				employee’s complaint or information and notice of the employee’s intent to
				contact the congressional intelligence committees directly; and
													(II)obtains and follows from the
				Director, through the Inspector General, direction on how to contact the
				intelligence committees in accordance with appropriate security
				practices.
													(iii)A member or employee of one of the
				congressional intelligence committees who receives a complaint or information
				under clause (i) does so in that member or employee’s official capacity as a
				member or employee of such committee.
												(E)The Inspector General shall notify an
				employee who reports a complaint or information to the Inspector General under
				this paragraph of each action taken under this paragraph with respect to the
				complaint or information. Such notice shall be provided not later than 3 days
				after any such action is taken.
											(F)An action taken by the Director or
				the Inspector General under this paragraph shall not be subject to judicial
				review.
											(G)In this paragraph, the term
				urgent concern means any of the following:
												(i)A serious or flagrant problem, abuse,
				violation of law or Executive order, or deficiency relating to the funding,
				administration, or operation of an intelligence activity involving classified
				information, but does not include differences of opinions concerning public
				policy matters.
												(ii)A false statement to Congress, or a
				willful withholding from Congress, on an issue of material fact relating to the
				funding, administration, or operation of an intelligence activity.
												(iii)An action, including a personnel
				action described in section 2302(a)(2)(A) of title 5, United States Code,
				constituting reprisal or threat of reprisal prohibited under subsection
				(f)(3)(B) of this section in response to an employee’s reporting an urgent
				concern in accordance with this paragraph.
												(H)In support of this paragraph,
				Congress makes the findings set forth in paragraphs (1) through (6) of section
				701(b) of the Intelligence Community Whistleblower Protection Act of 1998
				(title VII of Public Law 105–272; 5 U.S.C. App. 8H note).
											(6)In accordance with section 535 of
				title 28, United States Code, the Inspector General shall report to the
				Attorney General any information, allegation, or complaint received by the
				Inspector General relating to violations of Federal criminal law that involves
				a program or operation of an element of the intelligence community, or in the
				relationships between the elements of the intelligence community, consistent
				with such guidelines as may be issued by the Attorney General pursuant to
				subsection (b)(2) of such section. A copy of each such report shall be
				furnished to the Director.
										(j)Separate Budget
				AccountThe Director of National Intelligence shall, in
				accordance with procedures to be issued by the Director in consultation with
				the congressional intelligence committees, include in the National Intelligence
				Program budget a separate account for the Office of Inspector General of the
				Intelligence Community.
									(k)Construction of
				Duties Regarding Elements of Intelligence CommunityExcept as
				resolved pursuant to subsection (g), the performance by the Inspector General
				of the Intelligence Community of any duty, responsibility, or function
				regarding an element of the intelligence community shall not be construed to
				modify or effect the duties and responsibilities of any other Inspector
				General, whether statutory or administrative, having duties and
				responsibilities relating to such
				element.
									.
						(2)Clerical
			 amendmentThe table of contents in the first section of the
			 National Security Act of 1947, as amended by section 409 of this Act, is
			 further amended by inserting after the item relating to section 103H the
			 following new item:
							
								
									Sec. 103I. Inspector General of the
				Intelligence
				Community.
								
								.
						(b)Repeal of
			 Superseded Authority To Establish PositionSection 8K of the
			 Inspector General Act of 1978 (5 U.S.C. App.) is repealed.
					(c)Executive
			 Schedule Level IVSection 5314 of title 5, United States Code, is
			 amended by adding at the end the following new item:
						
							Inspector
				General of the Intelligence
				Community.
							.
					411.Leadership and
			 location of certain offices and officials
					(a)National
			 Counter Proliferation CenterSection 119A(a) of the National
			 Security Act of 1947 (50 U.S.C. 404o–1(a)) is amended—
						(1)by striking
			 (a) Establishment.—Not later than 18 months
			 after the date of the enactment of the National Security Intelligence Reform
			 Act of 2004, the and inserting the following:
							
								(a)In
				General
									(1)EstablishmentThe
									;
				and
						(2)by adding at the
			 end the following new paragraphs:
							
								(2)DirectorThe
				head of the National Counter Proliferation Center shall be the Director of the
				National Counter Proliferation Center, who shall be appointed by the Director
				of National Intelligence.
								(3)LocationThe
				National Counter Proliferation Center shall be located within the Office of the
				Director of National
				Intelligence.
								.
						(b)OfficersSection
			 103(c) of that Act (50 U.S.C. 403–3(c)) is amended—
						(1)by redesignating
			 paragraph (9) as paragraph (13); and
						(2)by inserting
			 after paragraph (8) the following new paragraphs:
							
								(9)The Chief
				Information Officer of the Intelligence Community.
								(10)The Inspector
				General of the Intelligence Community.
								(11)The Director of
				the National Counterterrorism Center.
								(12)The Director of
				the National Counter Proliferation
				Center.
								.
						412.National Space
			 Intelligence Office
					(a)Establishment
						(1)In
			 generalTitle I of the National Security Act of 1947 (50 U.S.C.
			 401 et seq.) is amended by adding at the end the following new section:
							119C.National Space Intelligence
		  Office(a)EstablishmentThere
				is established within the Office of the Director of National Intelligence a
				National Space Intelligence Office.
									(b)Director of
				National Space Intelligence OfficeThe National Intelligence
				Officer for Science and Technology, or a successor position designated by the
				Director of National Intelligence, shall act as the Director of the National
				Space Intelligence Office.
									(c)MissionsThe
				National Space Intelligence Office shall have the following missions:
										(1)To coordinate and
				provide policy direction for the management of space-related intelligence
				assets.
										(2)To prioritize
				collection activities consistent with the National Intelligence Collection
				Priorities framework, or a successor framework or other document designated by
				the Director of National Intelligence.
										(3)To provide policy
				direction for programs designed to ensure a sufficient cadre of government and
				nongovernment personnel in fields relating to space intelligence, including
				programs to support education, recruitment, hiring, training, and retention of
				qualified personnel.
										(4)To evaluate
				independent analytic assessments of threats to classified United States space
				intelligence systems throughout all phases of the development, acquisition, and
				operation of such systems.
										(d)Access to
				InformationThe Director of National Intelligence shall ensure
				that the National Space Intelligence Office has access to all national
				intelligence information (as appropriate), and such other information (as
				appropriate and practical), necessary for the Office to carry out the missions
				of the Office under subsection (c).
									(e)Separate Budget
				AccountThe Director of National Intelligence shall include in
				the National Intelligence Program budget a separate line item for the National
				Space Intelligence
				Office.
									.
						(2)Clerical
			 amendmentThe table of contents in the first section of the
			 National Security Act of 1947 is amended by inserting after the item relating
			 to section 119B the following new item:
							
								
									Sec. 119C. National Space Intelligence
				Office.
								
								.
						(b)Report on
			 Organization of Office
						(1)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Director of the National Space Intelligence Office shall
			 submit to the Select Committee on Intelligence of the Senate and the Permanent
			 Select Committee on Intelligence of the House of Representatives a report on
			 the organizational structure of the National Space Intelligence Office
			 established by section 119C of the National Security Act of 1947 (as added by
			 subsection (a)).
						(2)ElementsThe
			 report required by paragraph (1) shall include the following:
							(A)The proposed
			 organizational structure of the National Space Intelligence Office.
							(B)An identification
			 of key participants in the Office.
							(C)A strategic plan
			 for the Office during the five-year period beginning on the date of the
			 report.
							413.Operational
			 files in the Office of the Director of National Intelligence
					(a)In
			 GeneralTitle VII of the National Security Act of 1947 (50 U.S.C.
			 431 et seq.) is amended by adding at the end the following new section:
						
							706.Protection of certain files of the Office of the Director of
		  National Intelligence(a)Records from exempted
				operational files(1)Any record disseminated or otherwise
				provided to an element of the Office of the Director of National Intelligence
				from the exempted operational files of elements of the intelligence community
				designated in accordance with this title, and any operational files created by
				the Office of the Director of National Intelligence that incorporate such
				record in accordance with subparagraph (A)(ii), shall be exempted from the
				provisions of section 552 of title 5, United States Code that require search,
				review, publication or disclosure in connection therewith, in any instance in
				which—
										(A)(i)such record is shared
				within the Office of the Director of National Intelligence and not disseminated
				by that Office beyond that Office; or
											(ii)such record is incorporated into new
				records created by personnel of the Office of the Director of National
				Intelligence and maintained in operational files of the Office of the Director
				of National Intelligence and such record is not disseminated by that Office
				beyond that Office; and
											(B)the operational files from which such
				record has been obtained continue to remain designated as operational files
				exempted from section 552 of title 5, United States Code.
										(2)The operational files of the Office
				of the Director of National Intelligence referred to in paragraph (1)(A)(ii)
				shall be similar in nature to the originating operational files from which the
				record was disseminated or provided, as such files are defined in this
				title.
									(3)Records disseminated or otherwise
				provided to the Office of the Director of National Intelligence from other
				elements of the intelligence community that are not protected by paragraph (1),
				and that are authorized to be disseminated beyond the Office of the Director of
				National Intelligence, shall remain subject to search and review under section
				552 of title 5, United States Code, but may continue to be exempted from the
				publication and disclosure provisions of that section by the originating agency
				to the extent that such section permits.
									(4)Notwithstanding any other provision
				of this title, records in the exempted operational files of the Central
				Intelligence Agency, the National Geospatial-Intelligence Agency, the National
				Reconnaissance Office, the National Security Agency, or the Defense
				Intelligence Agency shall not be subject to the search and review provisions of
				section 552 of title 5, United States Code, solely because they have been
				disseminated to an element or elements of the Office of the Director of
				National Intelligence, or referenced in operational files of the Office of the
				Director of National Intelligence and that are not disseminated beyond the
				Office of the Director of National Intelligence.
									(5)Notwithstanding any other provision
				of this title, the incorporation of records from the operational files of the
				Central Intelligence Agency, the National Geospatial-Intelligence Agency, the
				National Reconnaissance Office, the National Security Agency, or the Defense
				Intelligence Agency, into operational files of the Office of the Director of
				National Intelligence shall not subject that record or the operational files of
				the Central Intelligence Agency, the National Geospatial-Intelligence Agency,
				the National Reconnaissance Office, the National Security Agency or the Defense
				Intelligence Agency to the search and review provisions of section 552 of title
				5, United States Code.
									(b)Other
				records(1)Files in the Office of
				the Director of National Intelligence that are not exempted under subsection
				(a) of this section which contain information derived or disseminated from
				exempted operational files shall be subject to search and review under section
				552 of title 5, United States Code.
									(2)The inclusion of information from
				exempted operational files in files of the Office of the Director of National
				Intelligence that are not exempted under subsection (a) shall not affect the
				exemption of the originating operational files from search, review,
				publication, or disclosure.
									(3)Records from exempted operational
				files of the Office of the Director of National Intelligence which have been
				disseminated to and referenced in files that are not exempted under subsection
				(a), and which have been returned to exempted operational files of the Office
				of the Director of National Intelligence for sole retention, shall be subject
				to search and review.
									(c)Search and
				Review for Certain PurposesNotwithstanding subsection (a),
				exempted operational files shall continue to be subject to search and review
				for information concerning any of the following:
									(1)United States
				citizens or aliens lawfully admitted for permanent residence who have requested
				information on themselves pursuant to the provisions of section 552 or 552a of
				title 5, United States Code.
									(2)Any special
				activity the existence of which is not exempt from disclosure under the
				provisions of section 552 of title 5, United States Code.
									(3)The specific
				subject matter of an investigation by any of the following for any impropriety,
				or violation of law, Executive order, or Presidential directive, in the conduct
				of an intelligence activity:
										(A)The Select
				Committee on Intelligence of the Senate.
										(B)The Permanent
				Select Committee on Intelligence of the House of Representatives.
										(C)The Intelligence
				Oversight Board.
										(D)The Department of
				Justice.
										(E)The Office of the
				Director of National Intelligence.
										(F)The Office of the
				Inspector General of the Intelligence Community.
										(d)Decennial
				review of exempted operational files(1)Not less than once
				every 10 years, the Director of National Intelligence shall review the
				operational files exempted under subsection (a) to determine whether such
				files, or any portion of such files, may be removed from the category of
				exempted files.
									(2)The review required by paragraph (1)
				shall include consideration of the historical value or other public interest in
				the subject matter of the particular category of files or portions thereof and
				the potential for declassifying a significant part of the information contained
				therein.
									(3)A complainant that alleges that
				Director of National Intelligence has improperly withheld records because of
				failure to comply with this subsection may seek judicial review in the district
				court of the United States of the district in which any of the parties reside,
				or in the District of Columbia. In such a proceeding, the court's review shall
				be limited to determining the following:
										(A)Whether the Director has conducted the
				review required by paragraph (1) before the expiration of the 10-year period
				beginning on the date of the enactment of the Intelligence Authorization Act for Fiscal Year
				2008 or before the expiration of the 10-year period beginning on
				the date of the most recent review.
										(B)Whether the Director of National
				Intelligence, in fact, considered the criteria set forth in paragraph (2) in
				conducting the required review.
										(e)Supersedure of
				other lawsThe provisions of this section may not be superseded
				except by a provision of law that is enacted after the date of the enactment of
				this section and that specifically cites and repeals or modifies such
				provisions.
								(f)ApplicabilityThe
				Director of National Intelligence will publish a regulation listing the
				specific elements within the Office of the Director of National Intelligence
				whose records can be exempted from search and review under this section.
								(g)Allegation;
				improper withholding of records; judicial review(1)Except as provided in
				paragraph (2), whenever any person who has requested agency records under
				section 552 of title 5, United States Code, alleges that the Office of the
				Director of National Intelligence has withheld records improperly because of
				failure to comply with any provision of this section, judicial review shall be
				available under the terms set forth in section 552(a)(4)(B) of title 5, United
				States Code.
									(2)Judicial review shall not be
				available in the manner provided for under paragraph (1) as follows:
										(A)In any case in which information
				specifically authorized under criteria established by an Executive order to be
				kept secret in the interests of national defense or foreign relations is filed
				with, or produced for, the court by the Office of the Director of National
				Intelligence, such information shall be examined ex parte, in camera by the
				court.
										(B)The court shall determine, to the
				fullest extent practicable, the issues of fact based on sworn written
				submissions of the parties.
										(C)When a complainant alleges that
				requested records are improperly withheld because of improper placement solely
				in exempted operational files, the complainant shall support such allegation
				with a sworn written submission based upon personal knowledge or otherwise
				admissible evidence.
										(D)(i)When a complainant
				alleges that requested records were improperly withheld because of improper
				exemption of operational files, the Office of the Director of National
				Intelligence shall meet its burden under section 552(a)(4)(B) of title 5,
				United States Code, by demonstrating to the court by sworn written submission
				that exempted operational files likely to contain responsive records currently
				meet the criteria set forth in subsection.
											(ii)The court may not order the Office of
				the Director of National Intelligence to review the content of any exempted
				operational file or files in order to make the demonstration required under
				clause (i), unless the complainant disputes the Office's showing with a sworn
				written submission based on personal knowledge or otherwise admissible
				evidence.
											(E)In proceedings under subparagraphs (C)
				and (D), the parties may not obtain discovery pursuant to rules 26 through 36
				of the Federal Rules of Civil Procedure, except that requests for admissions
				may be made pursuant to rules 26 and 36.
										(F)If the court finds under this
				subsection that the Office of the Director of National Intelligence has
				improperly withheld requested records because of failure to comply with any
				provision of this section, the court shall order the Office to search and
				review the appropriate exempted operational file or files for the requested
				records and make such records, or portions thereof, available in accordance
				with the provisions of section 552 of title 5, United States Code, and such
				order shall be the exclusive remedy for failure to comply with this
				section.
										(G)If at any time following the filing of
				a complaint pursuant to this paragraph the Office of the Director of National
				Intelligence agrees to search the appropriate exempted operational file or
				files for the requested records, the court shall dismiss the claim based upon
				such
				complaint.
										.
					(b)Clerical
			 AmendmentThe table of contents in the first section of the
			 National Security Act of 1947 is amended by inserting after the item relating
			 to section 705 the following new item:
						
							
								Sec. 706. Operational files in the Office
				of the Director of National
				Intelligence.
							
							.
					414.Repeal of
			 certain authorities relating to the Office of the National Counter-intelligence
			 Executive
					(a)Repeal of
			 certain authoritiesSection 904 of the Counterintelligence
			 Enhancement Act of 2002 (title IX of Public Law 107–306; 50 U.S.C. 402c) is
			 amended—
						(1)by striking
			 subsections (d), (h), (i), and (j); and
						(2)by redesignating
			 subsections (e), (f), (g), (k), (l), and (m) as subsections (d), (e), (f), (g),
			 (h), and (i), respectively; and
						(3)in subsection
			 (f), as redesignated by paragraph (2), by striking paragraphs (3) and
			 (4).
						(b)Conforming
			 amendmentsThat section is further amended—
						(1)in subsection
			 (d), as redesignated by subsection (a)(2) of this section, by striking
			 subsection (f) each place it appears in paragraphs (1) and (2)
			 and inserting subsection (e); and
						(2)in subsection
			 (e), as so redesignated—
							(A)in paragraph (1),
			 by striking subsection (e)(1) and inserting subsection
			 (d)(1); and
							(B)in paragraph (2),
			 by striking subsection (e)(2) and inserting subsection
			 (d)(2).
							415.Inapplicability
			 of Federal Advisory Committee Act to
			 advisory committees of the Office of the Director of National
			 IntelligenceSection 4(b) of
			 the Federal Advisory Committee Act (5
			 U.S.C. App.) is amended—
					(1)in paragraph (1),
			 by striking or;
					(2)in paragraph (2),
			 by striking the period and inserting ; or; and
					(3)by adding at the
			 end the following new paragraph:
						
							(3)the Office of the
				Director of National
				Intelligence.
							.
					416.Membership of
			 the Director of National Intelligence on the Transportation Security Oversight
			 BoardSubparagraph (F) of
			 section 115(b)(1) of title 49, United States Code, is amended to read as
			 follows:
					
						(F)The Director of
				National Intelligence, or the Director’s
				designee.
						.
				417.Applicability
			 of the Privacy Act to the Director of National Intelligence and the Office of
			 the Director of National IntelligenceSubsection (j) of section 552a of title 5,
			 United States Code, is amended—
					(1)in paragraph (1),
			 by striking or at the end;
					(2)by redesignating
			 paragraph (2) as paragraph (3); and
					(3)by inserting
			 after paragraph (1) the following new paragraph:
						
							(2)maintained by the
				Office of the Director of National Intelligence;
				or
							.
					BCentral
			 Intelligence Agency
				421.Director and
			 Deputy Director of the Central Intelligence Agency
					(a)Establishment
			 of position of deputy director of central intelligence
			 agencySubsection (a) of section 104A of the National Security
			 Act of 1947 (50 U.S.C. 403–4a) is amended—
						(1)by redesignating
			 subsections (b), (c), (d), (e), (f), and (g) as subsections (d), (e), (f), (g),
			 (h), and (i) respectively; and
						(2)by inserting
			 after subsection (a) the following new subsections (b) and (c):
							
								(b)Deputy director
				of central intelligence agency(1)There is a Deputy
				Director of the Central Intelligence Agency who shall be appointed by the
				President, by and with the advice and consent of the Senate.
									(2)The Deputy Director of the Central
				Intelligence Agency shall assist the Director of the Central Intelligence
				Agency in carrying out the duties and responsibilities of the Director.
									(3)The Deputy Director of the Central
				Intelligence Agency shall act for, and exercise the powers of, the Director of
				the Central Intelligence Agency during the absence or disability of the
				Director of the Central Intelligence Agency or during a vacancy in the position
				of Director of the Central Intelligence Agency.
									(c)Military status
				of director of the central intelligence agency and deputy director of central
				intelligence agency(1)Not more than one of
				the individuals serving in the positions specified in subsection (a) and (b)
				may be a commissioned officer of the Armed Forces in active status.
									(2)A commissioned officer of the Armed
				Forces who is serving as the Director or Deputy Director of the Central
				Intelligence Agency or is engaged in administrative performance of the duties
				of Director or Deputy Director of the Central Intelligence Agency shall not,
				while continuing in such service, or in the administrative performance of such
				duties—
										(A)be subject to supervision or control
				by the Secretary of Defense or by any officer or employee of the Department of
				Defense; or
										(B)exercise, by reason of the officer's
				status as a commissioned officer, any supervision or control with respect to
				any of the military or civilian personnel of the Department of Defense except
				as otherwise authorized by law.
										(3)Except as provided in subparagraph
				(A) or (B) of paragraph (2), the service, or the administrative performance of
				duties, described in that paragraph by an officer described in that paragraph
				shall not affect the status, position, rank, or grade of such officer in the
				Armed Forces, or any emolument, perquisite, right, privilege, or benefit
				incident to or arising out of such status, position, rank, or grade.
									(4)A commissioned officer described in
				paragraph (2), while serving, or continuing in the administrative performance
				of duties, as described in that paragraph and while remaining on active duty,
				shall continue to receive military pay and allowances. Funds from which such
				pay and allowances are paid shall be reimbursed from funds available to the
				Director of the Central Intelligence
				Agency.
									.
						(b)Conforming
			 amendmentParagraph (2) of subsection (e) of such section, as
			 redesignated by subsection (a)(1) of this section, is further amended by
			 striking subsection (d) and inserting subsection
			 (f).
					(c)Executive
			 schedule level IIISection 5314
			 of title 5, United States Code, is amended by adding at the end the following
			 new item:
						Deputy
			 Director of the Central Intelligence Agency..
						(d)Role of
			 DNI in appointmentSection
			 106(b)(2) of the National Security Act of 1947 (50 U.S.C. 403–6(b)(2)) is
			 amended by adding at the end the following new subparagraph:
						
							(J)The Deputy Director of the Central
				Intelligence
				Agency.
							.
					(e)Effective date
			 and applicabilityThe amendments made by this section shall take
			 effect on the date of the enactment of this Act and shall apply upon the
			 earlier of—
						(1)the date of the
			 nomination by the President of an individual to serve as Deputy Director of the
			 Central Intelligence Agency, except that the individual administratively
			 performing the duties of the Deputy Director of the Central Intelligence Agency
			 as of the date of the enactment of this Act may continue to perform such duties
			 after such date of nomination and until the individual appointed to the
			 position of Deputy Director of the Central Intelligence Agency, by and with the
			 advice and consent of the Senate, assumes the duties of such position;
			 or
						(2)the date of the
			 cessation of the performance of the duties of Deputy Director of the Central
			 Intelligence Agency by the individual administratively performing such duties
			 as of the date of the enactment of this Act.
						422.Inapplicability
			 to Director of the Central Intelligence Agency of requirement for annual report
			 on progress in auditable financial statementsSection 114A of the National Security Act of
			 1947 (50 U.S.C. 404i–1) is amended by striking the Director of the
			 Central Intelligence Agency,.
				423.Additional
			 functions and authorities for protective personnel of the Central Intelligence
			 AgencySection 5(a)(4) of the
			 Central Intelligence Agency Act of 1949 (50 U.S.C. 403f(a)(4)) is
			 amended—
					(1)by inserting
			 (A) after (4);
					(2)in subparagraph
			 (A), as so designated—
						(A)by striking
			 and the protection and inserting the protection;
			 and
						(B)by striking the
			 semicolon and inserting , and the protection of the Director of National
			 Intelligence and such personnel of the Office of the Director of National
			 Intelligence as the Director of National Intelligence may designate;
			 and; and
						(3)by adding at the
			 end the following new subparagraph:
						
							(B)Authorize personnel engaged in the
				performance of protective functions authorized pursuant to subparagraph (A),
				when engaged in the performance of such functions, to make arrests without
				warrant for any offense against the United States committed in the presence of
				such personnel, or for any felony cognizable under the laws of the United
				States, if such personnel have reasonable grounds to believe that the person to
				be arrested has committed or is committing such felony, except that any
				authority pursuant to this subparagraph may be exercised only in accordance
				with guidelines approved by the Director and the Attorney General and such
				personnel may not exercise any authority for the service of civil process or
				for the investigation of criminal
				offenses;
							.
					424.Technical
			 amendments relating to titles of certain Central Intelligence Agency
			 positionsSection
			 17(d)(3)(B)(ii) of the Central Intelligence Agency Act of 1949 (50 U.S.C.
			 403q(d)(3)(B)(ii)) is amended—
					(1)in subclause (I),
			 by striking Executive Director and inserting Associate
			 Deputy Director;
					(2)in subclause
			 (II), by striking Deputy Director for Operations and inserting
			 Director of the National Clandestine Service; and
					(3)in subclause
			 (IV), by striking Deputy Director for Administration and
			 inserting Director for Support.
					425.Availability
			 of the Executive Summary of the report on Central Intelligence Agency
			 accountability regarding the terrorist attacks of September 11, 2001
					(a)Public
			 AvailabilityNot later than September 1, 2007, the Director of
			 the Central Intelligence Agency shall prepare and make available to the public
			 a version of the Executive Summary of the report entitled the Office of
			 Inspector General Report on Central Intelligence Agency Accountability
			 Regarding Findings and Conclusions of the Joint Inquiry into Intelligence
			 Community Activities Before and After the Terrorist Attacks of September 11,
			 2001 issued in June 2005 that is declassified to the maximum extent
			 possible, consistent with national security.
					(b)Report to
			 CongressThe Director of the Central Intelligence Agency shall
			 submit to Congress a classified annex to the redacted Executive Summary made
			 available under subsection (a) that explains the reason that any redacted
			 material in the Executive Summary was withheld from the public.
					426.Director of
			 National Intelligence report on retirement benefits for former employees of Air
			 America
					(a)In
			 GeneralNot later than 120 days after the date of the enactment
			 of this Act, the Director of National Intelligence shall submit to Congress a
			 report on the advisability of providing Federal retirement benefits to United
			 States citizens for the service of such individuals before 1977 as employees of
			 Air America or an associated company while such company was owned or controlled
			 by the United States Government and operated or managed by the Central
			 Intelligence Agency.
					(b)Report
			 Elements(1)The report required by
			 subsection (a) shall include the following:
							(A)The history of Air America and
			 associated companies before 1977, including a description of—
								(i)the relationship between such
			 companies and the Central Intelligence Agency and other elements of the United
			 States Government;
								(ii)the workforce of such
			 companies;
								(iii)the missions performed by such
			 companies and their employees for the United States; and
								(iv)the casualties suffered by
			 employees of such companies in the course of their employment with such
			 companies.
								(B)A description of the retirement
			 benefits contracted for or promised to the employees of such companies before
			 1977, the contributions made by such employees for such benefits, the
			 retirement benefits actually paid such employees, the entitlement of such
			 employees to the payment of future retirement benefits, and the likelihood that
			 former employees of such companies will receive any future retirement
			 benefits.
							(C)An assessment of the difference
			 between—
								(i)the retirement benefits that former
			 employees of such companies have received or will receive by virtue of their
			 employment with such companies; and
								(ii)the retirement benefits that such
			 employees would have received and in the future receive if such employees had
			 been, or would now be, treated as employees of the United States whose services
			 while in the employ of such companies had been or would now be credited as
			 Federal service for the purpose of Federal retirement benefits.
								(D)Any recommendations regarding the
			 advisability of legislative action to treat employment at such companies as
			 Federal service for the purpose of Federal retirement benefits in light of the
			 relationship between such companies and the United States Government and the
			 services and sacrifices of such employees to and for the United States, and if
			 legislative action is considered advisable, a proposal for such action and an
			 assessment of its costs.
							(2)The Director of National Intelligence
			 shall include in the report any views of the Director of the Central
			 Intelligence Agency on the matters covered by the report that the Director of
			 the Central Intelligence Agency considers appropriate.
						(c)Assistance of
			 Comptroller GeneralThe Comptroller General of the United States
			 shall, upon the request of the Director of National Intelligence and in a
			 manner consistent with the protection of classified information, assist the
			 Director in the preparation of the report required by subsection (a).
					(d)FormThe
			 report required by subsection (a) shall be submitted in unclassified form, but
			 may include a classified annex.
					(e)DefinitionsIn
			 this section:
						(1)The term
			 Air America means Air America, Incorporated.
						(2)The term
			 associated company means any company associated with or subsidiary
			 to Air America, including Air Asia Company Limited and the Pacific Division of
			 Southern Air Transport, Incorporated.
						CDefense
			 Intelligence Components
				431.Enhancements
			 of National Security Agency training program
					(a)Termination of
			 EmployeesSubsection (d)(1)(C) of section 16 of the National
			 Security Agency Act of 1959 (50 U.S.C. 402 note) is amended by striking
			 “terminated either by” and all that follows and inserting “terminated—
						
							(i)by the Agency due to misconduct by
				the employee;
							(ii)by the employee voluntarily;
				or
							(iii)by the Agency for the failure of
				the employee to maintain such level of academic standing in the educational
				course of training as the Director of the National Security Agency shall have
				specified in the agreement of the employee under this subsection;
				and
							.
					(b)Authority To
			 Withhold Disclosure of Affiliation With NSASubsection (e) of
			 such section is amended by striking (1) When an employee and all
			 that follows through (2) Agency efforts and inserting
			 Agency efforts.
					432.Codification
			 of authorities of National Security Agency protective personnelThe National Security Agency Act of 1959 (50
			 U.S.C. 402 note) is amended by adding at the end the following new
			 section:
					
						21.(a)The Director is authorized to designate
				personnel of the Agency to perform protective functions for the Director and
				for any personnel of the Agency designated by the Director.
							(b)(1)In the performance of
				protective functions under this section, personnel of the Agency designated to
				perform protective functions pursuant to subsection (a) are authorized, when
				engaged in the performance of such functions, to make arrests without a warrant
				for—
									(A)any offense against the United States
				committed in the presence of such personnel; or
									(B)any felony cognizable under the laws
				of the United States if such personnel have reasonable grounds to believe that
				the person to be arrested has committed or is committing such felony.
									(2)The authority in paragraph (1) may be
				exercised only in accordance with guidelines approved by the Director and the
				Attorney General.
								(3)Personnel of the Agency designated to
				perform protective functions pursuant to subsection (a) shall not exercise any
				authority for the service of civil process or the investigation of criminal
				offenses.
								(c)Nothing in this
				section shall be construed to impair or otherwise affect any authority under
				any other provision of law relating to the performance of protective
				functions.
							.
				433.Inspector
			 general matters
					(a)Coverage Under
			 Inspector General Act of 1978Subsection (a)(2) of section 8G of
			 the Inspector General Act of 1978 (5 U.S.C. App. 8G) is amended—
						(1)by inserting
			 the Defense Intelligence Agency, after the Corporation
			 for Public Broadcasting,;
						(2)by inserting
			 the National Geospatial-Intelligence Agency, after the
			 National Endowment for the Arts,; and
						(3)by inserting
			 the National Reconnaissance Office, the National Security
			 Agency, after the National Labor Relations
			 Board,.
						(b)Certain
			 Designations Under Inspector General Act of 1978Subsection (a)
			 of section 8H of the Inspector General Act of 1978 (5 U.S.C. App. 8H) is
			 amended by adding at the end the following new paragraph:
						
							(3)The Inspectors General of the Defense
				Intelligence Agency, the National Geospatial-Intelligence Agency, the National
				Reconnaissance Office, and the National Security Agency shall be designees of
				the Inspector General of the Department of Defense for purposes of this
				section.
							.
					(c)Power of Heads
			 of Elements Over InvestigationsSubsection (d) of section 8G of
			 that Act—
						(1)by inserting
			 (1) after (d);
						(2)in the second
			 sentence of paragraph (1), as designated by paragraph (1) of this subsection,
			 by striking The head and inserting Except as provided in
			 paragraph (2), the head; and
						(3)by adding at the
			 end the following new paragraph:
							
								(2)(A)The Director of
				National Intelligence or the Secretary of Defense may prohibit the Inspector
				General of an element of the intelligence community specified in subparagraph
				(D) from initiating, carrying out, or completing any audit or investigation if
				the Director or the Secretary, as the case may be, determines that the
				prohibition is necessary to protect vital national security interests of the
				United States.
									(B)If the Director or the Secretary
				exercises the authority under subparagraph (A), the Director or the Secretary,
				as the case may be, shall submit to the committees of Congress specified in
				subparagraph (E) an appropriately classified statement of the reasons for the
				exercise of the authority not later than seven days after the exercise of the
				authority.
									(C)At the same time the Director or the
				Secretary submits under subparagraph (B) a statement on the exercise of the
				authority in subparagraph (A) to the committees of Congress specified in
				subparagraph (E), the Director or the Secretary, as the case may be, shall
				notify the Inspector General of such element of the submittal of such statement
				and, to the extent consistent with the protection of intelligence sources and
				methods, provide the Inspector General with a copy of such statement. The
				Inspector General may submit to such committees of Congress any comments on a
				notice or statement received by the Inspector General under this subparagraph
				that the Inspector General considers appropriate.
									(D)The elements of the intelligence
				community specified in this subparagraph are as follows:
										(i)The Defense Intelligence
				Agency.
										(ii)The National Geospatial-Intelligence
				Agency.
										(iii)The National Reconnaissance
				Office.
										(iv)The National Security Agency.
										(E)The committees of Congress specified
				in this subparagraph are—
										(i)the Committee on Armed Services and
				the Select Committee on Intelligence of the Senate; and
										(ii)the Committee on Armed Services and
				the Permanent Select Committee on Intelligence of the House of
				Representatives.
										.
						434.Confirmation
			 of appointment of heads of certain components of the intelligence
			 community
					(a)Director of
			 National Security AgencyThe National Security Agency Act of 1959
			 (50 U.S.C. 402 note) is amended by inserting after the first section the
			 following new section:
						
							2.(a)There is a Director of the National
				Security Agency.
								(b)The Director of
				the National Security Agency shall be appointed by the President, by and with
				the advice and consent of the Senate.
								(c)The Director of
				the National Security Agency shall be the head of the National Security Agency
				and shall discharge such functions and duties as are provided by this Act or
				otherwise by
				law.
								.
					(b)Director of
			 National Geospatial-Intelligence AgencySection 441(b) of title
			 10, United States Code, is amended—
						(1)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
						(2)by inserting
			 after paragraph (1) the following new paragraph (2):
							
								(2)The Director of the National
				Geospatial Intelligence Agency shall be appointed by the President, by and with
				the advice and consent of the
				Senate.
								.
						(c)Director of
			 National Reconnaissance OfficeThe Director of the National
			 Reconnaissance Office shall be appointed by the President, by and with the
			 advice and consent of the Senate.
					(d)Positions of
			 Importance and Responsibility
						(1)Designation of
			 positionsThe President may designate any of the positions
			 referred to in paragraph (2) as positions of importance and responsibility
			 under section 601 of title 10, United States Code.
						(2)Covered
			 positionsThe positions referred to in this paragraph are as
			 follows:
							(A)The Director of
			 the National Security Agency.
							(B)The Director of
			 the National Geospatial-Intelligence Agency.
							(C)The Director of
			 the National Reconnaissance Office.
							(e)Effective Date
			 and Applicability
						(1)In
			 generalThe amendments made by subsections (a) and (b), and
			 subsection (c), shall take effect on the date of the enactment of this Act and
			 shall apply upon the earlier of—
							(A)the date of the
			 nomination by the President of an individual to serve in the position
			 concerned, except that the individual serving in such position as of the date
			 of the enactment of this Act may continue to perform such duties after such
			 date of nomination and until the individual appointed to such position, by and
			 with the advice and consent of the Senate, assumes the duties of such position;
			 or
							(B)the date of the
			 cessation of the performance of the duties of such position by the individual
			 performing such duties as of the date of the enactment of this Act.
							(2)Positions of
			 importance and responsibilitySubsection (d) shall take effect on
			 the date of the enactment of this Act.
						435.Clarification
			 of national security missions of National Geospatial-Intelligence Agency for
			 analysis and dissemination of certain intelligence informationSection 442(a) of title 10, United States
			 Code, is amended—
					(1)by redesignating
			 paragraph (2) as paragraph (3);
					(2)by inserting
			 after paragraph (1) the following new paragraph (2):
						
							(2)(A)As directed by the
				Director of National Intelligence, the National Geospatial-Intelligence Agency
				shall also develop a system to facilitate the analysis, dissemination, and
				incorporation of likenesses, videos, and presentations produced by ground-based
				platforms, including handheld or clandestine photography taken by or on behalf
				of human intelligence collection organizations or available as open-source
				information, into the National System for Geospatial Intelligence.
								(B)The authority provided by this
				paragraph does not include the authority to manage or direct the tasking of,
				set requirements and priorities for, set technical requirements related to, or
				modify any classification or dissemination limitations related to the
				collection of, handheld or clandestine photography taken by or on behalf of
				human intelligence collection
				organizations.
								;
				and
					(3)in paragraph (3),
			 as so redesignated, by striking paragraph (1) and inserting
			 paragraphs (1) and (2).
					436.Security
			 clearances in the National Geospatial-Intelligence AgencyThe Secretary of Defense shall, during the
			 period beginning on the date of the enactment of this Act and ending on
			 December 31, 2008, delegate to the Director of the National
			 Geospatial-Intelligence Agency personnel security authority with respect to the
			 National Geospatial-Intelligence Agency (including authority relating to the
			 use of contractor personnel in investigations and adjudications for security
			 clearances) that is identical to the personnel security authority of the
			 Director of the National Security Agency with respect to the National Security
			 Agency.
				DOther
			 Elements
				441.Clarification
			 of inclusion of Coast Guard and Drug Enforcement Administration as elements of
			 the intelligence communitySection 3(4) of the National Security Act of
			 1947 (50 U.S.C. 401a(4)) is amended—
					(1)in subparagraph
			 (H)—
						(A)by inserting
			 the Coast Guard, after the Marine Corps,;
			 and
						(B)by inserting
			 the Drug Enforcement Administration, after the Federal
			 Bureau of Investigation,; and
						(2)in subparagraph
			 (K), by striking , including the Office of Intelligence of the Coast
			 Guard.
					442.Clarifying
			 amendments relating to Section 105 of the
			 Intelligence Authorization Act for Fiscal Year 2004Section 105(b) of the Intelligence
			 Authorization Act for Fiscal Year 2004 (Public Law 108–177; 117 Stat. 2603; 31
			 U.S.C. 311 note) is amended—
					(1)by striking
			 Director of Central Intelligence and inserting Director
			 of National Intelligence; and
					(2)by inserting
			 or in section 313 of such title, after subsection
			 (a)),.
					VOTHER
			 MATTERS
			501.Technical
			 amendments to the National Security Act of 1947The National Security Act of 1947 (50 U.S.C.
			 401 et seq.) is amended as follows:
				(1)In section 102A
			 (50 U.S.C. 403–1)—
					(A)in subsection
			 (c)(7)(A), by striking section and inserting
			 subsection;
					(B)in subsection
			 (d)—
						(i)in
			 paragraph (3), by striking subparagraph (A) in the matter
			 preceding subparagraph (A) and inserting paragraph
			 (1)(A);
						(ii)in
			 paragraph (5)(A), by striking or personnel in the matter
			 preceding clause (i); and
						(iii)in paragraph
			 (5)(B), by striking or agency involved in the second sentence
			 and inserting involved or the Director of the Central Intelligence
			 Agency (in the case of the Central Intelligence Agency);
						(C)in subsection
			 (l)(2)(B), by striking section and inserting
			 paragraph; and
					(D)in subsection
			 (n), by inserting and
			 Other after Acquisition.
					(2)In section
			 119(c)(2)(B) (50 U.S.C. 404o(c)(2)(B)), by striking subsection
			 (h) and inserting subsection (i).
				(3)In section
			 705(e)(2)(D)(i) (50 U.S.C. 432c(e)(2)(D)(i)), by striking
			 responsible and inserting responsive.
				502.Technical
			 clarification of certain references to Joint Military Intelligence Program and
			 Tactical Intelligence and Related ActivitiesSection 102A of the National Security Act of
			 1947 (50 U.S.C. 403–1) is amended—
				(1)in subsection
			 (c)(3)(A), by striking annual budgets for the Joint Military
			 Intelligence Program and for Tactical Intelligence and Related
			 Activities and inserting annual budget for the Military
			 Intelligence Program or any successor program or programs; and
				(2)in subsection
			 (d)(1)(B), by striking Joint Military Intelligence Program and
			 inserting Military Intelligence Program or any successor program or
			 programs.
				503.Technical
			 amendments to the Intelligence Reform and Terrorism Prevention Act of
			 2004
				(a)Amendments to
			 National Security Intelligence Reform Act of 2004The National
			 Security Intelligence Reform Act of 2004 (title I of Public Law 108–458) is
			 further amended as follows:
					(1)In section
			 1016(e)(10)(B) (6 U.S.C. 458(e)(10)(B)), by striking Attorney
			 General the second place it appears and inserting Department of
			 Justice.
					(2)In section 1061
			 (5 U.S.C. 601 note)—
						(A)in subsection
			 (d)(4)(A), by striking National Intelligence Director and
			 inserting Director of National Intelligence; and
						(B)in subsection
			 (h), by striking National Intelligence Director and inserting
			 Director of National Intelligence.
						(3)In section
			 1071(e), by striking (1).
					(4)In section
			 1072(b), by inserting Agency after Intelligence.
					(b)Other
			 Amendments to Intelligence Reform and Terrorism Prevention Act of
			 2004The Intelligence Reform and Terrorism Prevention Act of 2004
			 (Public Law 108–458) is amended as follows:
					(1)In section 2001
			 (28 U.S.C. 532 note)—
						(A)in subsection
			 (c)(1), by inserting of before an institutional
			 culture;
						(B)in subsection
			 (e)(2), by striking the National Intelligence Director in a manner
			 consistent with section 112(e) and inserting the Director of
			 National Intelligence in a manner consistent with applicable law;
			 and
						(C)in subsection
			 (f), by striking shall, in the matter preceding paragraph (1)
			 and inserting shall.
						(2)In section 2006
			 (28 U.S.C. 509 note)—
						(A)in paragraph (2),
			 by striking the Federal and inserting Federal;
			 and
						(B)in paragraph (3),
			 by striking the specific and inserting
			 specific.
						504.Technical
			 amendments to title 10, United States Code,
			 arising from enactment of the Intelligence Reform and Terrorism Prevention Act
			 of 2004
				(a)References to
			 Head of Intelligence CommunityTitle 10, United States Code, is
			 amended by striking Director of Central Intelligence each place
			 it appears in a provision as follows and inserting Director of National
			 Intelligence:
					(1)Section
			 193(d)(2).
					(2)Section
			 193(e).
					(3)Section
			 201(a).
					(4)Section
			 201(b)(1).
					(5)Section
			 201(c)(1).
					(6)Section
			 425(a).
					(7)Section
			 431(b)(1).
					(8)Section
			 441(c).
					(9)Section
			 441(d).
					(10)Section
			 443(d).
					(11)Section
			 2273(b)(1).
					(12)Section
			 2723(a).
					(b)Clerical
			 AmendmentsSuch title is further amended by striking
			 Director of Central
			 Intelligence each place it appears in a provision as
			 follows and inserting Director of
			 National Intelligence:
					(1)Section
			 441(c).
					(2)Section
			 443(d).
					(c)Reference to
			 Head of Central Intelligence AgencySection 444 of such title is
			 amended by striking Director of Central Intelligence each place
			 it appears and inserting Director of the Central Intelligence
			 Agency.
				505.Technical
			 amendment to the Central Intelligence Agency Act of 1949Section 5(a)(1) of the Central Intelligence
			 Agency Act of 1949 (50 U.S.C. 403f(a)(1)) is amended by striking
			 authorized under paragraphs (2) and (3) of section 102(a), subsections
			 (c)(7) and (d) of section 103, subsections (a) and (g) of section 104, and
			 section 303 of the National Security Act of 1947 (50 U.S.C. 403(a)(2), (3),
			 403–3(c)(7), (d), 403–4(a), (g), and 405) and inserting
			 authorized under section 104A of the National Security Act of 1947 (50
			 U.S.C. 403–4a)..
			506.Technical
			 amendments relating to the multiyear National Intelligence Program
				(a)In
			 GeneralSubsection (a) of section 1403 of the National Defense
			 Authorization Act for Fiscal Year 1991 (50 U.S.C. 404b) is amended—
					(1)in the subsection
			 caption, by striking Foreign; and
					(2)by striking
			 foreign each place it appears.
					(b)Responsibility
			 of DNIThat section is further amended—
					(1)in subsections
			 (a) and (c), by striking Director of Central Intelligence and
			 inserting Director of National Intelligence; and
					(2)in subsection
			 (b), by inserting of National Intelligence after
			 Director.
					(c)Conforming
			 AmendmentThe heading of that section is amended to read as
			 follows:
					
						1403.Multiyear
				National Intelligence
				Program
						.
				507.Technical
			 amendments to the Executive Schedule
				(a)Executive
			 Schedule Level IISection 5313 of title 5, United States Code, is
			 amended by striking the item relating to the Director of Central Intelligence
			 and inserting the following new item:
					
						Director of
				the Central Intelligence
				Agency.
						.
				(b)Executive
			 Schedule Level IIISection 5314 of title 5, United States Code,
			 is amended by striking the item relating to the Deputy Directors of Central
			 Intelligence.
				(c)Executive
			 Schedule Level IVSection 5315 of title 5, United States Code, is
			 amended by striking the item relating to the General Counsel of the Office of
			 the National Intelligence Director and inserting the following new item:
					
						General
				Counsel of the Office of the Director of National
				Intelligence.
						.
				508.Technical
			 amendments relating to redesignation of the National Imagery and Mapping Agency
			 as the National Geospatial-Intelligence Agency
				(a)Title
			 5, United States Code(1)Title 5, United States
			 Code, is amended by striking National Imagery and Mapping Agency
			 each place it appears in a provision as follows and inserting National
			 Geospatial-Intelligence Agency:
						(A)Section 2302(a)(2)(C)(ii).
						(B)Section 3132(a)(1)(B).
						(C)Section 4301(1) (in clause
			 (ii)).
						(D)Section 4701(a)(1)(B).
						(E)Section 5102(a)(1) (in clause
			 (x)).
						(F)Section 5342(a)(1) (in clause
			 (K)).
						(G)Section 6339(a)(1)(E).
						(H)Section
			 7323(b)(2)(B)(i)((XIII).
						(2)Section 6339(a)(2)(E) of such title
			 is amended by striking National Imagery and Mapping Agency, the Director
			 of the National Imagery and Mapping Agency and inserting
			 National Geospatial-Intelligence Agency, the Director of the National
			 Geospatial-Intelligence Agency.
					(b)Title
			 44, United States Code(1)(A)Section 1336 of title
			 44, United States Code, is amended by striking National Imagery and
			 Mapping Agency both places it appears and inserting National
			 Geospatial-Intelligence Agency.
						(B)The heading of such section is
			 amended to read as follows:
							
								1336.National
				Geospatial-Intelligence Agency: special
				publications
								.
						(2)The table of sections at the
			 beginning of chapter 13 of such title is amended by striking the item relating
			 to section 1336 and inserting the following new item:
						
							
								1336. National Geospatial-Intelligence
				Agency: special
				publications.
							
							.
					(c)Homeland
			 Security Act of 2002Section 201(f)(2)(E) of the Homeland
			 Security Act of 2002 (6 U.S.C. 121(f)(2)(E)) is amended by striking
			 National Imagery and Mapping Agency and inserting
			 National Geospatial-Intelligence Agency.
				(d)Inspector
			 General Act of 1978Section 8H of the Inspector General Act of
			 1978 (5 U.S.C. App.) is amended by striking National Imagery and Mapping
			 Agency each place it appears and inserting National
			 Geospatial-Intelligence Agency.
				(e)Ethics in
			 Government Act of 1978Section 105(a)(1) of the Ethics in
			 Government Act of 1978 (5 U.S.C. App.) is amended by striking National
			 Imagery and Mapping Agency and inserting National
			 Geospatial-Intelligence Agency.
				(f)Other
			 Acts
					(1)Section
			 7(b)(2)(A)(i) of the Employee Polygraph Protection Act of 1988 (29 U.S.C.
			 2006(b)(2)(A)(i)) is amended by striking National Imagery and Mapping
			 Agency and inserting National Geospatial-Intelligence
			 Agency.
					(2)Section
			 207(a)(2)(B) of the Legislative Branch Appropriations Act, 1993 (44 U.S.C. 501
			 note) is amended by striking National Imagery and Mapping Agency
			 and inserting National Geospatial-Intelligence Agency.
					509.Other
			 technical amendments relating to responsibility of the Director of National
			 Intelligence as head of the intelligence community
				(a)In
			 general
					(1)The Public Interest Declassification Act of
			 2000 (50 U.S.C. 435 note) is amended by striking Director of Central
			 Intelligence each place it appears in a provision as follows and
			 inserting Director of National Intelligence:
						(A)Section
			 704(c)(2)(B).
						(B)Section
			 706(b)(2).
						(C)Section
			 706(e)(2)(B).
						(2)Section 705(c) of
			 such Act is amended by striking the Director of Central Intelligence, as
			 head of the intelligence community, and inserting the Director
			 of National Intelligence.
					(b)Conforming
			 amendmentThe heading of section 705(c) of such Act is amended by
			 striking Director of
			 Central Intelligence and inserting
			 Director of National
			 Intelligence.
				
	
		June 26, 2007
		Reported with amendments
	
